EXPLORATION AND PRODUCTION
CONCESSION CONTRACT

BETWEEN
THE GOVERNMENT
OF THE REPUBLIC OF MOZAMBIQUE
AND
ANADARKO MOCAMBIQUE AREA 1 LIMITADA
AND
EMPRESA NACIONAL DE HIDROCARBONETOS, E.P.
FOR

AREA | “OFFSHORE” OF THE ROVUMA BLOCK
REPUBLIC OF MOZAMBIQUE

Article

Table of Contents
Subject
Parties
Preamble
EPC Documents

Definitions

EPC Rights and their Duration

Work Commitment during Exploration Period
Conduct of Petroleum Operations
Commercial Discovery and Development
Relinquishment of Areas

Records and Reports

Cost Recovery and Production Entitlement
Valuation of Petroleum

Fiscal Terms and Other Charges

Production Bonuses

Lifting Arrangements

Conservation of Petroleum and Prevention of Loss
Decommissioning

Insurance

Natural Gas

Employment and Training

Indemnification and Liability

Title

Article

Annexes

Annex “A”
Annex “B”
Annex “C”
Annex “D”
Annex “E”

Annex “F”

Subject

Rights of Inspection

Accounting and Audits

Confidentiality

Assignment

Force Majeure

Foreign Exchange Control

Nature and Extent of the Rights of the Concessionaire
Protection of the Environment

Surrender and Cancellation

Consultation, Arbitration and Independent Expert
Applicable Law

Language

Joint Operating Agreement

Future Agreements

Notices

Description of the EPC Area

Map of the EPC Area

Accounting and Financial Procedure
Form of Bank Guarantee

Form of Parent Company Guarantee

Joint Operating Agreement

iit

Page

62
63
64
66
68
70
73
80
83
88
92
93
94
95
96

Parties

This Exploration and Production Concession Contract (“EPC”) is made subject to

applicable law on the 20" day of December, 2006 by:

(a)

(b)

(c)

THE GOVERNMENT OF THE REPUBLIC OF MOZAMBIQUE, hereinafter
referred to as “the Government” and herein represented by the Minister for

Mineral Resources; and

ANADARKO MOCAMBIQUE AREA 1 LIMITADA, a corporation
established under the laws of Mozambique and duly registered in
Mozambique, hereinafter referred to as “ANADARKO” and _ herein

represented by the appointed representative, and

EMPRESA NACIONAL DE HIDROCARBONETOS, E.P., a company
established in accordance with the laws of the Republic of Mozambique,

hereinafter referred to as “ENH”, herein represented by its Chairman.

ANADARKO and ENH_ shall hereinafter be referred to as the
“Concessionaire”. The Concessionaire and the Government shall hereinafter

collectively be referred to as the “Parties.”

Preamble

WHEREAS, applicable petroleum law provides that all Petroleum resources in the
soil and the subsoil of the land territory, in the seabed of internal waters and the
territorial sea, in the exclusive economic zone and on the continental shelf, are the

property of the Republic of Mozambique;

WHEREAS, pursuant to applicable petroleum law, the Government has the authority
to ensure the implementation of the policy for Petroleum Operations and has for the
purpose of this EPC appointed the Ministry of Mineral Resources, hereinafter referred
to as “MIREM”, to carry out certain functions for and on behalf of the Government as

hereinafter specified;

WHEREAS, the Government desires to award to ANADARKO and ENH the right to
undertake Petroleum Exploration, Development and Production in certain areas

subject to the jurisdiction of the Republic of Mozambique;
WHEREAS, the Concessionaire is willing, on certain terms and conditions stipulated
to undertake Petroleum Exploration, Development and Production in the EPC Area

and has for such purpose technical competence and adequate financial resources;

WHEREAS, the applicable petroleum law provides that Petroleum Exploration,

Development and Production shall be carried out under a concession;

NOW THEREFORE it has been concluded as follows:
Article 1
EPC Documents

The EPC consists of this EPC main document and the following Annexes, which

form an integral part hereof:

Annex “A”
Annex “B”
Annex “C”
Annex “D”
Annex “E”
Annex “F”

Description of the EPC Area

Map of the EPC Area

Accounting and Financial Procedure
Form of Bank Guarantee

Form of Parent Company Guarantee

Joint Operating Agreement

Subject to the conclusion of the EPC, the Concessionaire shall submit a signed joint

operating agreement as stipulated in Annex F, for which Government approval is a

condition under this EPC.

In the event of conflict between the provisions of the EPC main document and its

Annexes, the EPC main document shall prevail.

colton caps

Article 2

Definitions

Definitions stipulated in applicable Mozambican Petroleum law, currently Law no.
3/2001 of 21 February and Decree No. 24/2004 of 20 August apply to this EPC unless
otherwise defined. Words and phrases used in this EPC including its Annexes shall

have the following meanings:

“Affiliated Company” means, in relation to any Person constituting the
Concessionaire, any parent company which directly or indirectly controls such Person
or any company which is directly controlled by such Person or any company which is
controlled, directly or indirectly, by any such parent company.

For the purpose of the foregoing definition:

(a) a company is directly controlled by another company or companies
holding shares or other equity ownership carrying in the aggregate more than

fifty percent (50%) of the voting rights exercisable at general meetings; and

(b) a particular company is indirectly controlled by a company or
companies (“parent company or companies”) if a series of companies can be
specified, beginning with the parent company or companies and ending with
the particular company, so related that each company of the series, except the
parent company or companies, is directly controlled by one or more of the

companies earlier in the series.

“Attributable Expenditure” means an expenditure incurred by the Concessionaire on
Exploration Operations but excluding any expenditure incurred by the Concessionaire

in conducting any Appraisal Programme or drilling any Appraisal Well.

“Commercial Assessment Period” applies to a Discovery Area and means the period
commencing at the time when the appraisal report regarding the Appraisal
Programme relating to the Discovery of Non-Associated Natural Gas has been

submitted by the Concessionaire.
“Commercial Production” means production of Petroleum and delivery of the same

at the Delivery Point under a programme of production and sale as provided for in a

Development Plan as amended from time to time.

“Cost Petroleum” means the portion of Petroleum Produced available to the
Concessionaires to cover the costs and expenses incurred in carrying out the

Petroleum Operations as stipulated in this EPC.

“Decommissioning Fund” means the fund established to cover the costs of

decommissioning operations.

“Delivery Point” means in the case of Natural Gas the inlet flange of the transmission
pipeline, and in the case of Crude Oil the inlet flange of the lifting tankship or, in
either case, such other point as may be agreed by MIREM and the Concessionaire.

“Effective Date” means the first day of the month following the date on which this
EPC has been signed by the Government and the Concessionaire, the conditions in

Article 3.2 have been met, and the ruling of the Administrative Tribunal has been

obtained.

“EPC Area” means offshore Area | as described in Annex A and depicted in Annex
B. The applicable petroleum law and its provisions on the date of signature of this
EPC regulating Petroleum Operations using the term "Contract Area" shall be applied

mutatis mutandis unless otherwise defined.

“Evaluation Period” means the period, following a notice by the Concessionaire that
it has made a Discovery, within which the Concessionaire is required to inform

MIREM whether such Discovery is of potential commercial interest.

“Expatriate Personnel” means any employee of any Person constituting the
Concessionaire, of an Affiliated Company of any such Person or of any
Subcontractor, provided such employee is not a citizen of the Republic of
Mozambique and whose contract of employment provides for the payment or the

reimbursement of the cost of his passage to and from the Republic of Mozambique.

“Exploration Operations” means operations conducted hereunder for or in
connection with Exploration for Petroleum in the EPC Area and includes operations

conducted to carry out an Appraisal Programme or to drill any Appraisal Well.
“Exploration Period” means any relevant period of Exploration set out in this EPC.

“Exploration Well” means any well, the purpose of which at the time of the
commencement of drilling is to explore for an accumulation of Petroleum, which

accumulation was at that time unproven by drilling.

“MIREM” means the Ministry of Mineral Resources or any other person or entity
appointed to administer and regulate Petroleum Operations for and on behalf of the
Government under the EPC whose identity has been notified in writing to the

Concessionaire.

“Participating Interest” means the percentage interest portion, as further described in
Article 3.2, of each party constituting the Concessionaire in the rights, privileges,

duties and obligations derived from this EPC.

“Person” means any natural person or any corporation, association, partnership, joint
venture or entity which is considered a legal entity under the law of Mozambique or
the laws of the country pursuant to which such corporation, association, partnership,

joint venture or entity is governed.

“Petroleum Produced” means Petroleum which has been extracted from a reservoir,
initially separated and processed into Crude Oil, condensate or Natural Gas delivered
to the Delivery Point appropriate for onwards transportation in bulk or through a
pipeline. The same applies to “Crude Oil Produced”, Condensate Produced” and

“Natural Gas Produced” as the case may be.

“Profit Petroleum” means that portion of Disposable Petroleum, in excess of Cost

Petroleum, which is allocated to the Parties under the terms of the EPC.

bxecttion

‘i

I
I
I
I
I
I
I
i
I
I
I
i
i
I
i
j
|
|
|

“Subcontractor” means any Person retained by the Concessionaire to carry out any

part of the Petroleum Operations.

"State Participating Interest" means the share of the Participating Interest owned by

an entity holding such share on behalf of the Government.

“Wellhead” means the inlet flange of the first valve after the wellhead production

manifold.
3.1

3.2

33

Article 3
EPC Rights and their Duration

This EPC:

(a)

(b)

(c)

(a)

b)

is a concession awarded pursuant to Petroleum Law No. 3/2001 of 21
February, which authorises the conduct of certain Petroleum
Exploration, Development and Production activities in an area as

defined herein;

confers on the Concessionaire, subject to applicable law and the terms
and conditions set forth in this EPC, the exclusive right to conduct
Petroleum Operations in order to produce Petroleum from resources

originating from one or more Petroleum Deposits within the limits of

the EPC Area;

save where access to an existing Oil Pipeline or Gas Pipeline System is
available on reasonable commercial terms, confers a non- exclusive
right subject to applicable law to construct and operate an Oil Pipeline
or Gas Pipeline System for the purpose of transporting Petroleum

Produced from Petroleum Deposits under this EPC.

Prior to this EPC reaching the Effective Date this EPC has to be
approved by the Council of Ministers, the appurtenant agreements to
this EPC have to be signed by the Concessionaire, and the ruling of
the Administrative Tribunal has to be obtained.

On the Effective Date the respective Participating Interests of
ANADARKO is eighty-five percent (85%) and of ENH is fifteen

percent (15%) respectively.

The rights and obligations of the Concessionaire shall commence on the

Effective Date and shall subsist:

(a)

during the Exploration Period; and
3.4

3.5

3.6

(b) subject to terms and conditions as hereinafter provided, during the

Development and Production Period;

provided that obligations of the Concessionaire which have accrued hereunder
before the end of any relevant Exploration Period or an applicable
Development and Production Period shall, notwithstanding that this EPC has
otherwise been cancelled subject to applicable law or the terms and conditions
of this EPC, continue to be binding on the Concessionaire for the period
provided by applicable law and for the purpose of any claim in respect thereof,

the provisions of Article 30 shall continue to apply.

The initial Exploration Period shall commence on the Effective Date. Unless
the EPC is terminated earlier in accordance with its terms, it shall continue for

a period of sixty (60) months.

If the Concessionaire desires to extend the Exploration Period the
Concessionaire shall submit a notice to MIREM to that effect. Such notice has
to be submitted not later than thirty (30) days before the initial Exploration
Period expiry or any subsequent Exploration Period would otherwise expire.
Provided the Concessionaire has fulfilled, or is deemed to have fulfilled, its
obligations under the initial Exploration Period, the Concessionaire is

entitled:

(a) at the end of the initial Exploration Period, to a second Exploration

Period of thirty-six (36) months; and
(b) to the rights referred to in Article 3.6; and

(c) to such additional time that may be necessary to give effect to Article

25.4 on Force Majeure.

Extensions shall be granted in the following situations:
3.7

(a)

(b)

(c)

(@)

Where pursuant to Article 6 the Concessionaire has notified MIREM
that it has made a Discovery, the Exploration Period shall not, in
respect of the Discovery Area to which that Discovery relates

terminate before the end of the Evaluation Period;

Where before the end of the Evaluation Period the Concessionaire has
pursuant to Article 6 notified MIREM that a Discovery is of potential
commercial interest, the Exploration Period shall not in respect of the
Discovery Area to which that Discovery relates terminate before

approval of the Development Plan;

Where pursuant to Article 17.3 the Commercial Assessment Period has
commenced in respect of a Discovery of Natural Gas, the Exploration
Period shall not, in respect of the Discovery Area to which that
Discovery relates, terminate so long as that Commercial Assessment

Period continues;

Where the work program of the Concessionaire due to reasons beyond
the reasonable control of the Concessionaire has been delayed due to
the inability to secure appropriate equipment necessary to conduct
Petroleum Operations (including but not limited to drill ships, drill
barges and seismic vessels) the Concessionaire shall notify MIREM
and when required for the Concessionaire to complete the obligatory
Exploration work commitment submit a properly reasoned request for
such extension that may be necessary to allow the completion of such
Exploration work program. The competent authority shall without
undue delay consider and respond to such request and if not granted

give grounds for refusing to grant the extension.

Where the Concessionaire has not prior to expiry of the final Exploration
Period given to MIREM a Declaration of Commerciality by notice, the
Concessionaire shall at the end of that Period have no further rights or
obligations in the EPC Area or under this EPC except as specifically provided

herein.
3.8

3.9

xeciitian copy

Where, during a relevant Exploration Period the Concessionaire has given to
MIREM a Declaration of Commerciality by notice, the Concessionaire shall,
in respect of the Development and Production Area to which any such notice
relates, continue at the end of the Exploration Period to have rights and
obligations hereunder for so long as the Development and Production Period

for that Development and Production Area subsists.

A “Development and Production Period” shall commence with respect to each
Development and Production Area on the date on which the Development
Plan for that Development and Production Area has been approved in
accordance with applicable law, and notice to that effect has been given to the
Concessionaire and, unless this EPC is sooner terminated in accordance with
its terms and applicable law, shall, in respect of the Development and
Production Area to which the said notice relates, continue to subsist for an
Development and Production Period of thirty (30) years and for such
additional periods that may be necessary to give effect to Article 25.4.

4.1

42

Article 4

Work Commitment during Exploration Period

The Concessionaire shall, in the discharge of its obligations to carry out

Exploration Operations, carry out the work stipulated in this EPC unless

otherwise provided or pay to the Government not less than the sums set forth

below in this Article. When the Concessionaire is more than one Person the

Exploration work commitments stipulated in this Article shall be performed

collectively by the Concessionaire.

During the initial Exploration Period of sixty (60) months, the Concessionaire

shall conduct the following Exploration work commitment:

(a)

(b)

(c)

(d)

(e)

Re-process one thousand (1,000 km) kilometres of existing 2D

offshore seismic data;

Re-interpret five thousand one hundred fifty (5,150 km) kilometres of

existing 2D offshore seismic data;

Acquire a minimum of one thousand (1,000 km) kilometres of 2D

seismic data;

Acquire a minimum of three thousand (3,000 km’) square kilometres

of 3D seismic data; and

Drill seven (7) Exploration Wells as follows:

(i) a minimum of three (3) Exploration Wells in onshore areas or
in areas where water depths are less than two hundred (200)
meters, drilled to a minimum depth of two thousand five
hundred (2500) meters true vertical depth or to depth sufficient
to penetrate the top of the Eocene or older stratigraphic section

or its stratigraphic equivalent, whichever is lesser.
43

(ii) a minimum of four (4) Exploration Wells in areas where water
depths are greater than two hundred (200) meters, drilled to a
minimum depth of three thousand (3,000) meters true vertical
depth below the sediment water interface or to a depth
sufficient to penetrate the top of the Eocene or older
stratigraphic section or its stratigraphic equivalent, whichever is

lesser.

(iii) as new seismic data and well information are acquired the
Concessionaire shall have the right to shift remaining
Exploration Well commitments between the onshore, shallow

water, and deepwater areas described in clauses (i) and (ii)

above.

In case of non-performance of any part of the Exploration work commitment
described in this Article, save for exemptions listed in this Article, and in the
manner provided by this Article, the maximum amount of any guarantee to be
provided or the maximum amount to be paid by the Concessionaire to
Government (hereinafter referred to as “Minimum Expenditure”) for this

period shall be United States dollars two hundred sixty-eight million (US$
268,000,000).

If a second Exploration Period is effected as provided in Article 3.5, then,
during the second Exploration Period of thirty-six (36) months, the

Concessionaire shall conduct the following Exploration work commitment:

(a) Acquire a minimum of two thousand (2,000 km’) square kilometers of
3D seismic data, and
(b) Drill four (4) Exploration Wells as follows, at the sole discretion of the
Concessionaire:
0) in onshore areas or in areas where water depths are less than
two hundred (200) meters, drilled to a minimum depth of two
thousand five hundred (2500) meters true vertical depth or to

44

4.5

Frcention cop

depth sufficient to penetrate the top of the Eocene or older
stratigraphic section or its stratigraphic equivalent, whichever is

lesser.

(ii) in areas where water depths are greater than two hundred (200)
meters, drilled to a minimum depth of three thousand (3,000)
meters true vertical depth below the sediment water interface or
to a depth sufficient to penetrate the top of the Miocene
stratigraphic section or its stratigraphic equivalent, whichever is

lesser.

In case of non-performance of any part of the Exploration work commitment
described in this Article save for exemptions listed in this Article and in the
manner provided by this Article, the maximum amount of any guarantee to be
provided or the maximum amount to be paid by the Concessionaire to the
Government, the Minimum Expenditure, for this extension period shall be

United States dollars one hundred ninety-seven million (US$ 197,000,000).

Should any well forming part of the Exploration work commitment provided
for in Articles 4.2 and 4.3 be abandoned, for any reason other than a reason
specified in Article 4.5 below, before reaching the defined objectives of such
well, the Concessionaire shall drill a substitute well. In this event the relevant
Exploration Period shall be extended by a reasonable period of time as

MIREM may agree to allow the drilling and evaluation of the substitute well.

Unless otherwise approved by MIREM, any well which forms part of the
Exploration work commitment provided for in Articles 4.2 and 4.3 shall be
drilled to such depth as set forth in those Articles, unless before reaching the

required depth:

(a) further drilling would in the reasonable opinion of the Concessionaire
present an obvious danger, due to such events as, but not limited to, the

presence of abnormal pressure or excessive losses of drilling mud;

46

47

48

(b) impenetrable formations are encountered;

(c) Petroleum bearing formations are encountered which require

protecting, thereby preventing planned depths from being reached; or
(d) | MIREM agrees to terminate the drilling operation.

In circumstances in which Concessionaire is permitted pursuant to Article 4.5
to drill any well to a lesser depth than required pursuant to Articles 4.2 or 4.3,
Concessionaire shall be deemed to have satisfied all the Concessionaire’s

obligations in respect of that well.

During the drilling of Exploration Wells hereunder, the Concessionaire shall,
in accordance with applicable law, keep MIREM informed of the progress of

each well and shall:

(a) as soon as reasonably possible, consult with MIREM regarding any

proposed well testing programme;

(b) test potentially commercially viable horizons, in the opinion of the
Concessionaire and after consultation with MIREM, within the EPC
Area indicated by wireline logging or by other means of formation

evaluation; and

(c) promptly undertake a technical evaluation of the said test results and of
all other relevant subsurface data and submit the same to MIREM as

soon as it has been completed.

The Minimum Expenditure obligations set forth in Articles 4.2 and 4.3 shall
not in respect of any period be satisfied unless the total Attributable
Expenditure for that period equals or exceeds the amount of the Minimum
Expenditure for that period; provided, however, that if, at the end of any

Exploration Period, the work commitment for that period has been completed

15 WW -

4.9

4.9

to the reasonable satisfaction of MIREM, the expenditure incurred by the
Concessionaire during that period shall be deemed to equal or exceed the
applicable Minimum Expenditure for that period specified in Articles 4.2 or

43.
(a) Minimum Expenditure guarantee

Without prejudice to the joint and several liability of the Persons constituting
the Concessionaire, each of the Persons constituting the Concessionaire shall
by no later than thirty (30) days after the Effective Date, and where this EPC
has been extended pursuant to Article 3.5, on the first day of such extension
period, provide, in substantially the form shown in Annex “D”, an
unconditional and irrevocable bank guarantee in respect of its Participating
Interest share and the relevant portion of Carry of the Minimum Expenditure
for the initial Exploration Period or, as the case may be, the Minimum
Expenditure obligations for the second Exploration Period, as the same may
have been reduced by the provisions of Article 4.10. For the purpose of this
Article 4.9(a), where a Person constituting the Concessionaire has undertaken
to fund payments in respect of Minimum Expenditure which would otherwise
have been payable by another Person constituting the Concessionaire, the
share of Minimum Expenditure of that Person constituting the Concessionaire
giving that undertaking will be deemed to include the share of Minimum
Expenditure for which such other Person constituting the Concessionaire

would have been liable if no such undertaking had been given.

(b) Parent Company guarantee

Without prejudice to the joint and several liability of the Persons constituting
the Concessionaire, the Operator shall by no later than thirty (30) days after
the approval of the Development Plan provide, in substantially the form shown
in Annex “E”, an unconditional and irrevocable parent company guarantee
from an entity acceptable to MIREM in respect of all its obligations under this
EPC beyond the scope of the Minimum Expenditure guarantee.

a

4.10

4il

4.12

The amount of any bank guarantee given pursuant to Article 4.9(a) shall be
reduced by the Concessionaire in discharge of its obligations under Articles

4.2 and 4.3 at the end of each calendar quarter as follows:

(i) during the initial Exploration Period:

© United States dollars five million (US$ 5.000,000) at completion of
Article 4.2 (a), (b) and (c);

¢ United States dollars thirty-five million (US$ 35,000,000) at
completion of Article 4.2 (d);

© United States dollars fifteen million (US$ 15.000.000) at the
completion of each Well drilled pursuant to Article 4.2 (e) (i);

© United States dollars forty-three million (US$ 43,000,000) at
completion of each Well drilled pursuant to Article 4.2 (e) (ii);

(ii) during the second Exploration Period:
e United States dollars twenty-five million (US$ 25,000,000) at
completion of Article 4.3 (a);
e United States dollars fifteen million (US$ 15,000.000) at the
completion of each Well drilled pursuant to Article 4.3 (b) (i);
e United States dollars forty-three million (US$ 43,000,000) at
completion of each Well drilled pursuant to Article 4.3 (b) (ii).

If, at the end of the initial Exploration Period or at the end of the second
Exploration Period, the Attributable Expenditure incurred by the
Concessionaire during that period does not and is not, pursuant to Article 4.2
4.3 and 4.8, deemed to equal or exceed the Minimum Expenditure for that
period, MIREM shall notify the Concessionaire and shall, unless the full
amount of the shortfall has been met by the Concessionaire within thirty (30)
days of such notification, have the right to call on said guarantee for the
payment thereunder to MIREM of the full amount of the shortfall.

In the event where the number of Exploration Wells drilled by the

Concessionaire and/or the amount of seismic data acquired during any
Exploration Period exceed the number of wells and/or the amount of seismic
data provided for in the work commitment for that period, as specified in
Articles 4.2 and 4.3, the number of additional Exploration Wells drilled and/or
the amount of seismic data acquired by the Concessionaire during such
Exploration Period may be carried forward and treated as work undertaken in
discharge of the Concessionaire’s commitment to drill Exploration Wells
and/or seismic data acquired during the succeeding period; provided, however,
if by reason of the provisions of this Article the work commitment of the
Concessionaire for any period as specified in Articles 4.2 and 4.3 has been
fully discharged by the Concessionaire before that period commences, the
Concessionaire, after consultation with MIREM, shall adopt a work
commitment for the period in question so as to ensure the continuity of
Petroleum Operations in, or in connection with, the EPC Area during that

period.

4.13 Otherwise than as provided in such Articles, nothing in Articles 4.11 or 4.12
shall be read or construed as extinguishing, postponing or modifying any
commitment of the Concessionaire to carry out seismic surveys or to drill

I Exploration Wells pursuant to this Article.

4.14 Neither the Appraisal Wells nor seismic surveys carried out pursuant to an
Appraisal Programme drawn up pursuant to Article 6.2 nor the expenditure
incurred by the Concessionaire in carrying out such Appraisal Programme
shall be treated as discharging in whole or in part the Minimum Expenditure

obligations set out in Articles 4.2 and 4.3.

4.15 Within sixty (60) days of the Effective Date and thereafter, for so long as an
Exploration Period subsists and at least ninety (90) days prior to the end of
each calendar year or at such other times as may be approved in advance by
MIREM, the Concessionaire shall prepare in reasonable detail and submit to
MIREM an Exploration work programme and budget for the remaining
portion of the calendar year or, for the subsequent calendar year, and a
proposed structure for the Concessionaire’s organisation for the conduct of

Exploration Operations in the EPC Area.

Exoctition copy 18 ae

4.16

417

The Exploration work programme and budget prepared by the Concessionaire
shall be consistent with obligations under this Article and shall set forth the
Exploration Operations which the Concessionaire proposes to carry out during
the remaining portion of the calendar year or, in the case of the programme
and budget for subsequent years, during the following calendar year. The
Concessionaire shall consider any recommendations made by MIREM in
respect thereof and after making such revisions thereto as the Concessionaire
considers appropriate submit the Exploration work programme and budget to

MIREM for information.

The Concessionaire may at any time amend the Exploration work programme
and budget submitted in accordance with Article 4.15, provided that the

amended Exploration work programme and budget are:

(a) prepared in reasonable detail and submitted to MIREM, whose
recommendations in respect thereof shall be considered by the

Concessionaire; and

(b) consistent with the Concessionaire’s obligations under this Article;

and

(c) submitted to MIREM for information once the Concessionaire has

made such revisions as it deems appropriate after consideration of any

recommendations made by MIREM.

19
5.1

5.2

Article 5

Conduct of Petroleum Operations

The Concessionaire shall carry out Petroleum Operations in the EPC Area:

(a)

(b)

(c)

(d)

diligently and with due regard to Good Oil Field Practices;

subject to all applicable law, specifically the Petroleum Law and the

Regulations for Petroleum Operations;

in accordance with environmental and safety standards generally
accepted in the international petroleum industry and applicable from

time to time in similar circumstances; and

in respect of any Development and Production Area in compliance

with the Development Plan for that Development and Production Area.

Where the Concessionaire is more than one Person any obligation of the

Concessionaire hereunder shall be a joint and several obligation of the Persons

who constitute the Concessionaire, save for the following each of which shall

be a several obligation of each of those Persons:

(a)

(b)

()

the obligation to pay Corporate Income Tax or any other tax assessed

and levied on profit or net income;

the obligation to observe stipulations relating to confidentiality set out
in Article 23, save in respect of their application to anything done or to

be done by the Operator in his capacity as such; and
the obligation to observe stipulations relating to foreign exchange set

out or referred to in Article 26, save in respect of their application to

anything done or to be done by the Operator in his capacity as such.

20

5.3

5.4

ANADARKO shall be the Operator. No change of the Operator may take
effect unless it has been approved in writing by MIREM.

Throughout the period of this EPC the Concessionaire or, where more than
one Person constitutes the Concessionaire, the Operator shall ensure that it has
a general manager or another appointed representative who shall reside in the
Republic of Mozambique or such other country as may be mutually agreed by
all Parties. The Concessionaire or, as the case may be, the Operator shall
appoint the general manager or other representative and shall notify MIREM
of the identity of the individual so appointed within one hundred and twenty
(120) days after the Effective Date. If for any reason the individual so
appointed ceases to be general manager, the Concessionaire or, as the case
may be, the Operator shall as soon as practicable appoint a replacement
acceptable to MIREM and shall notify MIREM of the identity of the

replacement.

N
6.1

6.2

6.3

6.4

Article 6

Commercial Discovery and Development

Where, in the course of the Petroleum Operations, a Discovery of Petroleum is
made in the EPC Area, the Concessionaire shall as soon as reasonably possible
by notice inform MIREM whether or not, in its opinion, the said Discovery is

of potential commercial interest.

For a Discovery of potential commercial interest the Concessionaire shall
promptly prepare an Appraisal Programme and, after consultation with
MIREM, carry out such Appraisal Programme and submit a report of the
appraisal activities to MIREM within six (6) months after the completion of

such Appraisal Programme.

The Concessionaire shall submit for Government consideration and approval a
Development Plan for a proposed Development and Production Area for the
Discovery, so as to include such a Development and Production Area in a
single area, so far as the boundaries of the EPC Area permit, the entire area of
the Petroleum reservoir or reservoirs in respect of which a Declaration of
Commerciality has been given. MIREM shall consider without undue delay
the proposed Development Plan submitted by the Concessionaire. If MIREM
is unable to complete consultation with concerned relevant authorities within
twelve (12) months from receipt of the proposed Development Plan submitted
by the Concessionarire for approval, then MIREM shall notify the
Concessionaire and shall when possible indicate when it is expected that the

consultation process shall be completed.

If Commercial Production of a Discovery has not commenced within a period
of ten (10) years for Crude Oil and fifteen (15) for non-Associated Natural
Gas, or such longer period as may be specified in an approved Development
Plan, from the date on which the Development Plan is approved, then the
rights and obligations of the Concessionaire over the Development and

Production Area to which the Discovery relates shall be extinguished as

22 oye

though the said area had been surrendered pursuant to Article 29. Such period

may be extended:

(a)

(b)

(c)

Excention copy

by any period that may be necessary to commence Commercial
Production where the Concessionaire commenced promptly to
implement the Development Plan as soon as the Development Plan
was approved and has continued to diligently implement the
Development Plan but at the end of the ten (10) year period or such
longer period as is specified in the approved Development Plan, has

not yet commenced Commercial Production; or

by the period of time that the commencement of Commercial
Production has been delayed for lack of any approval or permit
required to be obtained from the Government or any agency thereof
after the implementation of the Development Plan has begun and prior
to the commencement of Commercial Production and such delay is not
attributable to actions or omissions which are within the reasonable

control of the Concessionaire; or

by any period that may be necessary to give effect to Article 25.4.

» ar
ral

72

Article 7

Relinquishment of Areas

Where, pursuant to a request by the Concessionaire under Articles 3.5 (a), the

Exploration Period is extended at the end of the initial Exploration Period, the

Concessionaire shall relinquish its rights:

(a)

(b)

at the commencement of the second Exploration Period of thirty-six
(36) months in respect of a portion of the EPC Area so that the area
retained, excluding what is already included in a Development and
Production Area or in a Discovery Area, does not exceed ninety per

cent (90%) of the EPC Area on the Effective Date;

at the end of the second Exploration Period in respect of the remainder
of the EPC Area other than any Development and Production Areas or
any area in respect of which the Exploration Period has been further

extended pursuant to Articles 3.5 (b) and (c).

For the purpose of this Article, a Discovery Area shall not include any area

which relates to a Discovery in respect of which:

(a)

(b)

the Concessionaire has notified MIREM that the Discovery is not
considered to be of potential commercial interest, is not commercial or

is no longer considered to be commercial;

a Development and Production Area has previously been delineated.

24

8.1

8.2

8.3

8.4

Article 8

Records and Reports

The Concessionaire shall prepare and, at all times while this EPC is in force,
maintain accurate and up-to-date records of its operations in the EPC Area.
The Concessionaire shall also furnish MIREM with such available
information, data and reports relating to the Petroleum Operations, as well as
assessments and interpretations relating to the Petroleum Operations all of

which as MIREM may reasonably require.

Well logs, maps, magnetic tapes, core and cutting samples and other
geological and geophysical information obtained by the Concessionaire in the
course of carrying out the Petroleum Operations shall be submitted to MIREM
and, save as provided in Article 8.3 or authorised pursuant to Article 23, may
not be published, reproduced or otherwise dealt with without the consent of

MIREM.

The Concessionaire may retain for its own use copies of material constituting
Documentation, with the approval of MIREM, and retain for its own use
original material constituting Documentation, provided that samples
equivalent in size and quality or, where such material is capable of
reproduction, copies have been supplied to MIREM. The Concessionaire may
freely export for processing or laboratory examination or analysis samples or
other original materials constituting Documentation, provided that samples
equivalent in size and quality or, where such material is capable of
reproduction, copies of equivalent quality have first been delivered to

MIREM.

The Concessionaire shall keep MIREM currently advised of all major
developments taking place during the course of the Petroleum Operations and

without prejudice to the generality of the foregoing the Concessionaire shall:

(a) within forty-five (45) days after the end of each calendar quarter
prepare and deliver a progress report to MIREM which shall contain a

25

narrative report of activities hereunder during such quarter with plans

and maps showing the places where the work described was done; and

(b) within four (4) months after the end of each calendar year prepare and
deliver to MIREM an annual report which shall consolidate and where
necessary revise and amplify the quarterly progress reports furnished

in respect of that calendar year.

| Executing cops 26 at

|
9.1

9.2

9.3

9.4

Article 9
Cost Recovery and Production Entitlement

The Concessionaire shall bear and pay all costs incurred in carrying out the
Petroleum Operations in which the Concessionaire participates, and the
Concessionaire shall recover such costs permitted by the provisions of this
EPC including Annex “C” of this EPC (hereinafter “Recoverable Costs”), and
shall be remunerated exclusively by means of an entitlement to quantities of

Petroleum to which the Concessionaire is entitled as herein provided.

The provisions related to cost recovery and profit entitlement set out in this
Article shall apply to Petroleum with effect that the Government and the
Concessionaire shall have title in undivided participating entitlement to the
Petroleum available for sale in any given period. Unless otherwise instructed
by the Government the sale of such Petroleum shall take place on a joint
dedicated basis by the Concessionaire and the Concessionaire will hold those
entitlements in undivided proportions equal to the proportions in which during
that period each Party was entitled to Disposable Petroleum. Such instructions
shall not affect volumes of Petroleum subject to contract. Accordingly, the
proceeds from the sale on a joint dedicated basis of Petroleum in any given
period shall be divided between the Government and the Concessionaire in the
proportions in which they had title in undivided entitlements to the Petroleum

sold.

From the total quantity of Petroleum Produced, the Concessionaire may take a
portion thereof necessary to discharge the Concessionaire’s obligation for the
Petroleum Production Tax. The balance of Petroleum remaining after the

aforesaid portion has been set aside is hereinafter referred to as “Disposable

Petroleum”.

(a) For purposes of the R-factor calculation, Disposable Petroleum and
Cost Petroleum shall be calculated in respect of the whole of the EPC

Area.

27

(b)

(c)

Insofar as permitted by applicable law and this EPC, all costs incurred
by the Concessionaire in relation to Petroleum Operations shall be

recovered from Disposable Petroleum, as available at the Delivery

Point.

In addition, and in the event the Government and/or the Concessionaire
elect to take Profit Petroleum in kind, the Concessionaire shall, for

accounting and reporting purposes, record Cost Petroleum separately:

(i) in respect of each Development and Production Area, and

(ii) in the form of liquids and gas, on a pro-rata basis relative to the
volumes of Petroleum Produced.

Condensate shall be taken in liquids or gas on the basis of its character at the

Delivery Point.

9.5 For each calendar year, all Recoverable Costs incurred by the Concessionaire

in relation to Petroleum Operations in the EPC Area shall be limited to

sixtyfive percent (65 %) of Disposable Petroleum.

9.6 The Cost Petroleum for any quarter calculated in the manner aforesaid shall be

increased by:

(a)

(b)

(c)

the amount of any contributions made by the Concessionaire into the

Decommissioning Fund during such quarter; and

the costs incurred by the Concessionaire during such quarter to
implement an approved Decommissioning Plan prepared pursuant to
applicable law and the provisions of Article 15 save to the extent that
such costs have been funded by withdrawals from the

Decommissioning Fund; and

provided that in no event shall the Cost Petroleum exceed the

Disposable Petroleum.

N
28 ad

9.7 Costs, to the extent permitted by the provisions of Annex “C” of this EPC,

shall subject to Article 9.9, be recovered from Cost Petroleum:

(a) in respect of the amount of Development and Production Capital
Expenditures stipulated in Annex “C” of this EPC incurred during each
year, by the recovery of such amount at a maximum yearly rate of
twenty-five percent (25%) on a linear depreciation basis, beginning in
the year in which such amount is incurred or in the calendar year in

which Commercial Production commences, whichever year is later;

(b) in respect of costs attributable to Exploration as stipulated in Annex
“C” of this EPC (hereinafter referred to as “Exploration Costs”), by the
recovery of the full amount in the year in which they were incurred or

in the year in which Commercial Production commences, whichever

year is later; and

(c) in respect of operating costs attributable to Petroleum Operations
stipulated as Operating Costs in Annex “C” to this EPC (hereinafter
referred to as “Operating Costs”) (including any contributions into the
Decommissioning Fund pursuant to applicable law, the provisions of
Article 15 and including any costs incurred by the Concessionaire to
implement an approved Decommissioning Plan prepared pursuant to
the provisions of applicable law save to the extent, in either case, that
such costs have been funded by withdrawals from the
Decommissioning Fund), by the recovery of the full amount in the year

in which they were incurred.

9.8 To the extent that Recoverable Costs in any year exceed the value of Cost
Petroleum available in that year, the unrecovered excess shall be carried

forward for recovery in succeeding years.

9.9 The quantity of Cost Petroleum to which the Concessionaire is entitled in any
year shall be established on the basis of the value of the Petroleum Produced
during such year, determined in accordance with Article 10.

9.10 Profit Petroleum shall be shared between the Government and the

Concessionaire according to a scale varying with the value of the R-Factor,

where:

(a) R-Factor = (Cumulative Cash Inflows)n /
(Cumulative Capital Expenditures) n

(b) Cumulative Cash Inflows n =
Cumulative Cash Inflows (0-1)
+ Concessionaire portion of Profit Petroleum n
+ Concessionaire’s Cost Petroleum n
- Operating Costs n
- Computed Corporate Income Tax n

(c) Cumulative Capital Expenditures n =
Cumulative Capital Expenditures (n-1)
+ Exploration Costs n
+ Development and Production Capital Expenditures n

Where:
nis the current year; and (n-1) is the previous year;

Concessionaire’s Cost Petroleum is the amount of Recoverable Costs

actually recovered;

Computed corporate income tax is the Concessionaire’s corporate
income tax obligation computed according to applicable tax law and

Article 11.

For the purpose of calculating the R-Factor, the first year (n=1) shall be the
year during which the Effective Date occurs. Any Capital Expenditures
incurred prior to the Effective Date shall not be deemed for the purpose of the \ ©

. AC

R-Factor calculation to have been incurred during the year of the Effective

Date.

The R-Factor shall be calculated on the last day of each calendar year and the
applicable ratio shall determine the sharing of Profit Petroleum throughout the

following calendar year.

The scale for Profit Petroleum is as follows:

R-Factor Government’s Concessionaire’s
_ Portion Portion

Less than one af 10 % 90 %

Equal to or greater than one and less than 20% 80%

two ’ .

Equal to or greater than two and Jess than 30% 70%

three

Equal to or greater than three and less 50% 50%

than four

Equal to or greater than four : 60% 40 %

9.11 (a) If there is a breach of the warranty set out in Article 11.6 or in the
event that after the Effective Date there is a change in applicable law
the laws of the Republic of Mozambique of the kind referred to in
Article 11 and as a result the Parties meet to agree on changes to be
made to this EPC, then during the period starting when the change in
the law comes into effect and ending when an agreement between the
Parties is reached pursuant to Article 11, the portion of Profit
Petroleum to which the Concessionaire and the Government would
otherwise be entitled shall be adjusted so that the net revenues to be
received by the Concessionaire from Petroleum Operations are the

same as they would have been if no change in the law had taken place.

(b) | Where the Parties have reached agreement on the changes to be made
to this EPC pursuant to Article 11, this EPC will be deemed to stand
amended to the extent necessary to give effect to that agreement in

accordance with its terms.

31

9.12

9.13

bP tecution coin

Concessionaire’s Cost Petroleum and Profit Petroleum calculations shall be
done for each calendar year on a cumulative basis. To the extent that actual
quantities and expenses are not known, provisional estimates based on the
approved work programme and operating and capital budgets shall be used.
Until such time as the value of Petroleum attributable to a year is determined,
the calculations will be based on the value of such Petroleum during the
preceding year and in the absence of such value, on the value agreed to
between MIREM and the Concessionaire. Adjustments shall be made during

the succeeding year based on actual Petroleum quantities, prices and expenses

in relation to such year.

Any Person constituting the Concessionaire, excluding ENH or a Permitted
Assignee, shall pay all costs properly incurred under this EPC in relation to the
State Participating Interest (herein referred to as “Carry”) subject to the

following conditions:

a) In the event of a third party other than an entity holding a State
Participating Interest or a Permitted Assignee has acquired a
Participating Interest in the EPC from any Person constituting the
Concessionaire, such third party shall be obliged to take over a

proportionate share of the Carry.

b) A State Participating Interest totally or partially transferred to a non-
Permitted Assignee may only become effective provided all
outstanding amounts relating to the transferred interest and not yet
reimbursed to the Concessionaire subject to Carry have been paid by
the non-Permitted Assignee to Concessionaire proportionally to their
respective Participating Interests. The share of any future Carry, to be
paid by each Concessionaire subject to Carry, shall be calculated

according to the new composition of the Concessionaire subject to

Carry.

32

c)

d)

e)

Fxcention cops

The Carty shall be limited to all costs incurred by the Concessionaire
in discharging its obligations under this EPC, up to and including the

date upon which the first Development Plan has been approved.

The Carry shall be used exclusively to pay for costs properly incurred
under this EPC in relation to the State Participating Interest. Save for
in respect of a transfer to a Permitted Assignee, ENH may not assign
directly or indirectly the benefits derived under the Carry. Any transfer
of a Participating Interest subject to the Carry requires the prior written
approval of MIREM. The term “Permitted Assignee” means for the
purpose of this Article the Government or a Mozambican Person

wholly owned and controlled by the Government.

From the date of commencement of Commercial Production, ENH and
any entity designated by the Government to manage the State
Participation Interest portion shall reimburse in full the Carry in cash
or in kind to the Persons (other than ENH or a Permitted Assignee)
constituting the Concessionaire. Such reimbursement shall be
calculated as and taken from the Cost Petroleum of said Person having
benefited from the Carry. All Carry amounts owed up to approval of
the first Development Plan shall be subject to payment of interest in
United States dollars, compounded quarterly, calculated at the LIBOR
rate (as defined in and determined in accordance with Article 28.7)
plus one (1) percentage point, from the date such costs are incurred by
the Persons (other than ENH or a Permitted Assignee) constituting a

Concessionaire until reimbursed in full.

‘
33
?

10.1

Article 10

Valuation of Petroleum

The value of Petroleum referred to in Articles 9 and 11 shall, to the extent
such Petroleum consists of Crude Oil, be determined at the end of each

calendar month commencing with the calendar month in which Commercial

Production of Crude Oil begins. To the extent such Petroleum consists of
Natural Gas it shall be determined at the end of each calendar month

commencing with the calendar month in which commercial delivery at the

Delivery Point begins.

A value for each separate export grade of Crude Oil will be:

(a)

(b)

(c)

in the case of sales to non-Affiliated Companies, the weighted average
price per barrel at the Delivery Point of each separate export grade of
Crude Oil being the prices FOB within the meaning defined in
Incoterms 2000, at which such Crude Oil has been sold by the

Concessionaire during that calendar month; or

If the Concessionaire sells the Crude Oil to a third party on terms
different from FOB (as per Incoterms 2000), then for the purpose of
this EPC, a calculated net-back FOB price shall be applied. The net-
back FOB price shall be established by deducting from the price
agreed the actual and direct costs incurred by the Concessionaire in
fulfilling the obligations under their sales contract additional to those

obligations included under a FOB contract.

in the case of sales to Affiliated Companies, such price as agreed
between MIREM and the Concessionaire on the basis of adding the

following two factors together:

(i) the weighted average calendar month FOB price for Brent
rated Crude Oil, or such other appropriate marker Crude Oil for

the production in question for the period in question. The

34

weighted average will be based on the days in each calendar
month when a closing price is reported in Platts Oilgram price
report. Days such as weekends and holidays with no price

reports will be ignored;

(ii) a premium or discount to the price of the Brent rated Crude
Oil, or such other appropriate marker Crude Oil for the
production in question to be determined by reference to the
quality of the Crude Oi! produced from the EPC Area and the
cost of moving such Crude Oil to the market.

10.3 In any case in which MIREM and the Concessionaire are unable to agree a
price under Article 10.2 (c), in order to determine the premium or discount

referred to therein the following procedures shall be undertaken:

(a) MIREM and the Concessionaire shall submit to each other their
assessments of the premium or discount together with an explanation
of the key factors taken into consideration in assessing the premium or

discount;

(b) if the premium or discount submitted by each of MIREM and the
Concessionaire are within ten United States Cents (10 US ¢) per barrel
of each other the average will be taken for the purposes of setting the
final value of the Crude Oil;

(c) if the premium or discount submitted by each of MIREM and the
Concessionaire differ by more than ten United States Cents (10 US ¢)
per barrel each will resubmit a revised premium or discount to the
other on the third (3rd) Business Day after the first exchange of

information;

(d) if the premium or discount submitted by each of MIREM and the

Concessionaire on the second exchange of information are within ten

We
35 7

Fceartion copy

(e)

United States Cents (10 US ¢) per barrel of each other the average will
be taken for the purposes of setting the final value of Crude Oil;

if the premium or discount submitted on the second exchange of
information differ by more than ten United States Cents (10 US ¢) per
barrel the matter shall, in accordance with Article 30.6, be referred for
determination by a sole expert who shall establish a price based on the
criteria set out in Article 10.2(c) but always within the range

established by the Parties under Article 10.3(d).

10.4 The value calculated for Natural Gas Produced from reservoirs within the EPC

Area shall be:

10.5.

(a)

(b)

in the case of sales to non-Affiliated Companies, the weighted average
price per Gigajoule of commercial specification Natural Gas at the
Delivery Point at which such Natural Gas has been delivered by the
Concessionaire during that calendar month, shall be the weighted
average price per Gigajoule of all other commercial specification
Natural Gas delivered during the same calendar month from reservoirs
subject to the jurisdiction of the Republic of Mozambique and the
weighted average of posted or publicly available prices for alternative
fuels to Natural Gas for large scale industrial consumers including
power generators in the market where such has been delivered to

ultimate customers;

in the case of sales to Affiliated Companies, such price as stipulated in
sub-paragraph a) above for sales to non-Affiliated Companies or such

price agreed between MIREM and the Concessionaire.

In the event that the Government enters into a commercial Gas and/or Crude

Oil Sales Agreement with the Concessionaire for the purchase by the
Government of Crude Oil and/or Natural Gas from the Concessionaire, such
sales shall be at a price no higher than the price of Crude Oil and/or Natural

36

Gas sold to Affiliated Companies from the EPC Area as determined in terms

of this Article 10.

37

11.2

Article 11
Fiscal Terms and Other Charges

The Concessionaire and its Subcontractors shall, save to the extent they are
exempt therefrom, be subject to all applicable law which impose taxes, duties,

levies, charges, fees or contributions.

During the term of this EPC, the Concessionaire and its Subcontractors are
entitled to the rights of Tax and Customs Incentives in terms of Law No.
3/2001, of 21 February as defined in the Code of Fiscal Benefits (CFB),
approved by Decree No. 16/2002, of 27 June. The Concessionaire and its
Subcontractors shall be exempt from the payment of following taxes, duties,

imposts, and other charges:

(a) Customs duties with regard to the importation of goods destined to be
used in Petroleum Operations, vehicles and other imported supplies,
but excluding light vehicles for transport of passengers in accordance

with article 44 paragraph a) of the CFB;

(b) duties and other customs and fiscal charges on goods temporarily
imported for use in Petroleum Operations, including but not limited to
drilling rigs, seismic vessels, machinery, equipment, aircraft and boats

in accordance with article 44 paragraph b) of the CFB;

(c) Customs duties on the exportation of the goods referred to in the
preceding paragraphs once the goods no longer are needed for the
Petroleum Operations in accordance with article 44 paragraph c) of the

CFB;

(d) Customs duties and custom charges with regard to the exportation of
Petroleum Produced in the Republic of Mozambique in accordance

with article 44 paragraph d) of the CFB; and

.
a

38

|
| 113

(a)

(b)

The imports and exports referred to in the preceding paragraphs shall
also benefit from an exemption from the Value Added Tax (VAT) as
provided in the VAT Code approved by Decree No. 51/98, of 29
September in accordance with article 44 paragraph e) of the CFB.

The Expatriate Personnel of the Concessionaire and its Subcontractors shall be

exempt under this EPC from:

Any and all taxes on or related to the income of non resident Expatriate
Personnel of the Concessionaire or its Subcontractors or any other tax
of a similar nature imposed on the work earnings of such Expatriate

Personnel;

Customs duties and other levies payable on the importation of personal
and household effects of Expatriate Personnel and their dependants
imported into the Republic of Mozambique, provided that those
Customs duties shall become payable on such items upon their sale in
the Republic of Mozambique to a person who is not exempt from such
duties. The Expatriate Personnel shall have the right to export from
the Republic of Mozambique free of any Customs duties and levies the
aforesaid personal and household effects imported by them, within the

conditions stipulated in the Customs tariff.

11.4 For the purpose of this EPC, the listed imposts (“Listed Imposts”) are:

(a)

The Corporate Income Tax (IRPC) which shall be levied in accordance
with Decree No. 21/2002, of 30 July, as the same may be amended
from time to time but always subject to Articles 11.9 and 9.11, and
shall be payable by the Concessionaire or, where the Concessionaire is
more than one Person, payable by each of the entities constituting the
Concessionaire who shall be separately assessed and charged. The
following provisions shall apply to IRPC levied in respect of income

derived from Petroleum Operations hereunder:

39

(ii)

For any investment made in a continuous manner and in
relation to a deposit or field where an investment is commenced
prior to the end of the year 2010 to commence production at a
future date, a twenty-five percent (25%) reduction in the rate of
Corporate Income Tax (IRPC) on the net income from any such
field shall apply for a period of eight (8) years starting from the
year of first production. After the expiration of the first eight
(8) years calculated from the first year of Commercial
Production from any such deposit or field and for other fields
which first commence production during and after the year
2010, the IRPC shall be levied on the net income derived from
Petroleum Operations from such fields in the EPC Area at the
rate of thirty-two percent (32%) or the rate then in effect

pursuant to applicable law, whichever is less.

In determining the net income of the Concessionaire for the
purposes of calculating IRPC in any fiscal year, or if the
Concessionaire is more than one Person, the net income of any
Person constituting the Concessionaire, depreciation shall be

applied as follows:

(aa) Depreciation shall be deducted at the rates indicated
below, beginning in the year in which the expenditure is
incurred or Commercial Production commences,

whichever year is the later:

- in respect of expenditure on Exploration Operations,
including the drilling of Exploration and Appraisal
Wells, at one hundred percent (100%);

- in respect of capital expenditure on Development
and Production Operations at the annual rate of
twenty-five percent (25%) of such expenditure on a

linear depreciation basis;

vy
‘ A

Paveution caps

- in respect of operating expenditure, at one hundred

percent (100%).

(bb) The Concessionaire or, if the Concessionaire is more
than one Person, any Person constituting the
Concessionaire, may in any year elect to defer
depreciation wholly or partly. In exercising the election
to defer, the Concessionaire, or if the Concessionaire is
more than one Person, any Person constituting the
Concessionaire, shall notify the competent entity in the
Ministry of Finance not later than end of February after
the end of the year in question, of its intention to defer
depreciation. In such notice, the Concessionaire, or if
the Concessionaire is more than one Person, any Person

constituting the Concessionaire, shall specify:

- the rate at which it intends to depreciate expenditure
on Exploration Operations or operating expenditures
during the year in question, such rate not being in

excess of one hundred percent (100%); and

- the rate at which it intends to depreciate capital
expenditure on Development and Production
Operations during the year in question, such rate not

being in excess of twenty-five percent (25%).

The rate notified by the Concessionaire or, if the
Concessionaire is more than one Person, any Person
constituting the Concessionaire shall only apply to the year
specified in the notice. Depreciation in future years shall be
made at the rate set in Article 11.4(a)(ii)(aa) unless a further

written notice under this Article is submitted.

41

(iii)

(iv)

(vy)

(vi)

Deferred depreciation, being the difference between the
allowed rate and the rate notified by the Concessionaire, or if
the Concessionaire is more than one Person, any Person
constituting the Concessionaire, as the rate it intends to use
during the year in question, may be taken as a deduction against
net income in any future year. The Concessionaire, or if the
Concessionaire is more than one Person, any Person
constituting the Concessionaire, shall notify the competent
entity in the Ministry of Finance in writing not later than the
end of February after the end of the year in question of its

intent to take such deferred depreciation during such year.

Expenditure for professional training of Mozambican workers,
shall, up to a maximum amount of five percent (5%) of taxable
income, be deductible from net income for the purposes of
calculating IRPC in accordance with article 18 paragraph 1 of
the CFB, during the first five (5) years from the date of
commencement of production; provided, however, that, when
the professional training is for the use of technologically
advanced equipment, the allowable income tax deduction for
the purposes of calculating the IRPC shall be a maximum
amount of ten percent (10%) of taxable income in accordance

with article 18 paragraph 2 of the CFB.

The Concessionaire shall be exempt from stamp duties for
incorporation activities and for any alterations to the social
capital and the articles of association for a period of five (5)
years from start of operations in accordance with article 20 of

the CFB.

The Concessionaire shall benefit from a reduction of fifty
percent (50%) on real property transfer tax (SISA) on the

acquisition of real estate, provided this was acquired in the first

42 UR

(b)

(c)

(d)

(e)

Favcation copy

three (3) years from the date of authorisation of the investment,

or start of operations in accordance with article 21 of the CFB.

(vii) For the purpose of calculating liability for IRPC , a loss
incurred by the Concessionaire in any year may be carried
forward for up to six (6) years after the year in which such loss

is incurred,

Customs duties and other levies and taxes not otherwise exempted

under this Article 11;

Levies, charges, fees or contributions which are non discriminatory
and are levied in return for the provision of specific identifiable
services or goods by the Republic of Mozambique or use of facilities
owned by the Republic of Mozambique or any state company, such as
without limitation, water, electricity, port usage and similar services or

goods;

Taxes, duties, levies, charges, fees or contributions provided they are
imposed under laws of general application, do not discriminate or have
the effect of discriminating against the Concessionaire and are of a
minor nature. For the purpose of this Article a tax, duty, levy, charge,
fee or contribution shall not be treated as being of a minor nature if
either alone or in combination with any other tax duty, levy, charge,
fee or contribution not falling under Articles 11.5(a), (b), or(c), it
would result in a charge in excess of United States dollars two hundred
and fifty thousand (US$250,000) in any one (1) year or United States
dollars five hundred thousand (US$500,000) in any continuous period
of five (5) years;

Non resident foreign Subcontractors of the Concessionaire conducting
activities in connection with Petroleum Operations pursuant to this
EPC shall be subject to a withholding tax at the single flat rate of ten

percent (10%) of the gross amount of the payments of its invoices in

4B ou

11.5

(a)

respect of the work or services it performed for the Concessionaire.
The Concessionaire responsible to make payments of such invoices
shall calculate the amount of income tax due as Subcontractor [RPC
on this basis, and shall withhold such income tax from the payments
made to the foreign Subcontractor and pay such withheld income tax to
the competent entity of the Ministry responsible for tax collection in
fiscal area of the Concessionaire on behalf of the foreign Subcontractor

in accordance with the periods established by the law; and

No taxes shall be imposed or withheld with respect to payments to any
non resident foreign Subcontractor other than as provided under

Article 11.4 e).

In accordance with the Petroleum Law and Decree No. 19/2004, of 2
June, the Concessionaire shall deliver to the Government in kind as

Petroleum Production Tax:

(i) in respect of Natural Gas produced from deposits in the EPC
Area onshore, a quantity of five percent (5%) of the Natural
Gas; in respect of Crude Oil produced from deposits in the EPC
Area located onshore, a quantity of eight percent (8%) of the

Crude Oil;

(ii) in respect of Natural Gas produced from deposits in the EPC
Area in water depth less than one hundred (100) metres, a
quantity of four percent (4%) of the Natural Gas, and in
respect of Crude Oil produced from deposits in the EPC Area
in water depth less than one hundred (100) metres, a quantity of

seven percent (7%) of the Crude Oil ;

(iii) in respect of Natural Gas produced from deposits in the EPC
Area in water depth equal to or in excess of one hundred (100)
metres and less than five hundred (500) metres, a quantity of

three percent (3%) of the Natural Gas, and in respect of Crude
Oil produced from depositis in the EPC Area in water depth
equal to or in excess of one hundred (100) metres and less than
five hundred (500) metres , a quantity of five percent (5%) of
the Crude Oil;

(iv) in respect of Natural Gas produced from deposits in the EPC
Area in water depth equal to or in excess of five hundred (500)
metres, a quantity of two percent (2%) of the Natural Gas, and
in respect of Crude Oil produced from deposits in the EPC
Area at a water depth equal to or in excess of five hundred
(500) metres , a quantity of three percent (3%) of the Crude
Oil;

provided always that the rate of Petroleum Production Tax for a
Petroleum Deposit shall be a composite rate for Natural Gas and a
separate composite rate for Crude Oil where such Petroleum Deposit in
the EPC Area does not lie entirely within one of the water depth
categories established by Articles 11.5(a)(i) to (iv) above, such
composite rates being established pro rata with the amount of
Petroleum in place estimated to be in each of the relevant water depth
categories, and being established at the time of the approval of the
appropriate Development Plan and not subject to change thereafter;
provided that if a Development Plan is amended, then this amended
Development Plan may include a revised composite rate for Natural
Gas and revised composite rate for Crude Oil for such Petroleum
Deposits in the EPC Area and such revised composite rates shall apply
from the beginning of the year following the date the amended
Development Plan is approved. In the case of a revision to the
composite rates as provided aforesaid, in no circumstances shall any
retroactive adjustments be made to the amount of the Petroleum
Production Tax calculated prior to the time of the approval of the

amended Development Plan.

45 MM
(b)

©)

The Concessionaire shall, pursuant to Article 13 of the Regulations

relating to Petroleum Production Tax, attached to Decree No. 19/2004,

of 2 June, or subsequent applicable legislation deliver to the competent

entity in the Ministry of Finance and MIREM, not later than the 20"

(twentieth) day of each calendar month and with respect to the

previous month, as measured at the Delivery Point, a statement of:

(i)

Gi)

(iii)

(iv)

(vy)

(vi)

(vii)

(viii)

the quantity of Crude Oil and the quantity of Natural Gas

produced in that calendar month;

the quantities of Crude Oil and the quantities of Natural Gas

sold in that calendar month;

the quantities of Crude Oil held in storage at the beginning and

the end of the calendar month;

the quantity of Crude Oil and the quantity of Natural Gas

inevitably lost;

the quantity of Crude Oil and the quantity of Natural Gas

flared, escaped, re-injected or used in Petroleum Operations;

the quantity of Crude Oil and the quantity of Natural Gas on

which Petroleum Production Tax is due;

the quantity of Petroleum Production Tax deliverable for that
calendar month and the particulars of the calculation thereof:

and

any other information relevant for the calculation of Petroleum

Production Tax for Crude Oil and for Natural Gas.

The Government may, in lieu of the Petroleum Production Tax

deliverable in kind referred to in this Article 11.5, by one hundred and

46 a
11.6

11.8

sn cepy

eighty (180) days notice require the Concessionaire to pay to the
Government each month fully or partly in cash the relevant percentage
of the value, ascertained in accordance with the provisions of Article
11, of the Crude Oil and the Natural Gas which has been produced
from the EPC Area in that month.

(d) The Petroleum Production Tax for a given calendar month in respect of
Crude Oil and in respect of Natural Gas and the respective payments in
cash are deliverable or payable before the end of the following

calendar month.

(e) Payment in cash of the percentage specified in the relevant notice
given under Article 11.5(c) shall continue until the Government
delivers a further written notice as provided in Article 11.5(c)

providing revised instructions to the Concessionaire.

The Government warrants that in respect of Petroleum Operations or income
derived from Petroleum Operations, on the Effective Date there were no taxes,
duties, levies, charges, fees or contributions other than the Listed Imposts and
the taxes in respect of which the Concessionaire and its Subcontractors are

exempt under Articles 11.2 and 11.3.

In the exercise of its rights and benefits regarding the exemption from
Customs duties on import and export stipulated under this Article, the
Concessionaire shall comply with the applicable procedures and formalities

duly imposed by applicable law.

Nothing in the provisions set out in this Article 11 shall be read or construed
as imposing any limitation or constraint on the scope, or due and proper
enforcement, of applicable Mozambican law of general application which does
not discriminate, or have the effect of discriminating, against the
Concessionaire, and provides in the interest of safety, health, welfare or the
protection of the environment for the regulation of any category of property or

activity carried on in Mozambique; provided, however, that the Government

47

11.9

will at all times during the life of the Petroleum Operations ensure in
accordance with Article 28, that measures taken in the interest of safety,
health, welfare or the protection of the environment are in accordance with
standards generally accepted from time to time in the international petroleum

industry and are not unreasonable.

In the event that, after the Effective Date, any other tax is introduced in the
Republic of Mozambique which is not of the type set out in Article 11 and, as
a result, there is an adverse effect of a material nature on the economic value
derived from the Petroleum Operations by the Concessionaire, the Parties will,
as soon as possible thereafter, meet to agree on changes to this EPC which will
ensure that the Concessionaire obtains from the Petroleum Operations,
following such changes, the same economic benefits as it would have obtained

if the change in the law had not been effected.

48

Ww

Article 12

Production Bonuses

The Concessionaire shall pay the following production bonuses to the Government,

which shall not be a recoverable cost for the purposes of Annex “C” of this EPC:

Production Bonuses
payable in United
States dollars

At the Commencement of Initial Commercial US$ 5,000,000.00

Production

When production from the EPC Area first reaches US$ 10,000,000.00
20,000 BOE per day average for a calendar

month

When production from the EPC Area first reaches US$ 20,000,000.00
each further tranche of 50,000 BOE per day

average for a calendar month

For the purpose of this Article:

0) “Commencement of Initial Commercial Production” means the date on
which Commercial Production has been sustained for a period of thirty

(30) consecutive days from the EPC Area; and

(ii) | “BOE” means the equivalent number of Barrels of Crude Oil resulting
when Natural Gas is converted to Crude Oil on the basis of one (1)
Barrel of Crude Oil for each six thousand (6,000) standard cubic feet

of Natural Gas.

j os ® Va

Es cuistiet cops

Article 13

Lifting Arrangements

(a) The Concessionaire shall, subject to provisions of this EPC regulating
the production and sale of Petroleum, be entitled to lift and export

freely its entitlement to Petroleum Produced under this EPC.

(b) Each Party shall take its entitlement to Petroleum consistent with Good
Oilfield Practices at an approximately regular rate throughout each

calendar year.

(c) Not later than ninety (90) days prior to the date scheduled for the
commencement of Commercial Production, the Parties shall establish
offtake procedures covering the scheduling, storage and lifting of
Petroleum and such other matters as the Parties shall agree. Such

procedures shall be consistent with Good Oil Field Practices.

Notwithstanding Article 9.2 or instructions given in accordance with Article
9.2, the Government may by six (6) months notice given to the Concessionaire
or Operator require the Concessionaire or Operator to sell on behalf of the
Government during the succeeding calendar year unless otherwise instructed
the whole or any portion of the volume of Petroleum Production Tax taken in
kind and when applicable Profit Petroleum not previously committed to
which the Government is entitled pursuant to this EPC during said succeeding
year. The quantity of such Profit Petroleum, which the Government desires to
sell shall be specified in said notice. The Concessionaire or Operator shall sell
that quantity of Petroleum on the open market at the best price reasonably
obtainable and remit the proceeds of the sale directly and forthwith to the
Government. The Concessionaire or Operator shall not charge the

Government any fee for the selling of the Petroleum of the Government.

50 y

14.1

14.2

14.3

Article 14

Conservation of Petroleum and Prevention of Loss

The Concessionaire shall, before carrying out any drilling, prepare and submit
for review by MIREM a well programme including a contingency plan
designed to achieve rapid and effective emergency response in the event of a

blow-out or fire, escape, waste or loss of Petroleum or damage to Petroleum

bearing strata.

In the event of a blow-out or fire, escape, waste or loss of Petroleum or
damage to Petroleum bearing strata, the Concessionaire shall notify MIREM
within twenty-four (24) hours of becoming aware of such occurrence,
promptly implement the relevant contingency plan and as soon as practicable

thereafter submit a full report thereon to MIREM.

Without prejudice to the obligations of the Concessionaire under Article 29, in
the case of relinquishment or surrender by the Concessionaire or termination
of the rights of the Concessionaire pursuant to this EPC, the Concessionaire
shall within ninety (90) days from the date of such relinquishment, surrender
or termination, in respect of the whole of the EPC Area or, as the case may be,

any part of the EPC Area which has been relinquished or surrendered:

(a) __ plug or close off, in a manner consistent with Good Oil Field Practices,
all wells drilled as part of the Petroleum Operations unless otherwise

agreed between MIREM and the Concessionaire.

(b) take all action necessary, in accordance with Good Oil Field Practices,
to prevent hazards to human life or to the property of others or the
environment resulting from conditions in the EPC Area or, as the case
may be, any part thereof caused by Petroleum Operations, being
conditions which were or ought with reasonable diligence to have been

evident at the time of relinquishment, surrender or termination.

51 yt

Article 15

Decommissioning

If in the reasonable expectation of the Concessionaire, the Concessionaire will
cease to produce Petroleum under this EPC from the EPC Area, the EPC
expires, is cancelled or surrendered pursuant to the proceedure stipulated in
this EPC and applicable law the Concessionaire shall submit to MIREM for
approval a Decommissioning Plan. The Decommissioning Plan shall be

prepared in accordance with applicable law and shall include but not be

limited to:

(a) particulars, separately set out in respect of each Development and
Production Area, of measures to be taken, to effect decommissioning

including but not limited to:
(i) decommissioning of equipment and installations for each

Development and Production Area;

(ii) timely removal of equipment and installations not required for
ongoing Petroleum Operations in any other Development and

Production Area; and

(iii) any other steps that may reasonably be required in order to
prevent hazard to human life, or to the property of others or to
the environment.

(b) estimates of the time required to complete operations under the plan;

(c) a budget for operations under the plan, including particulars of the

costs of decommissioning equipment and installations;

(d) a schedule of breakdowns from the Decommissioning Fund in order to

meet the costs of implementing the plan; and

52 Ue

15.3

15.4

15.5

(e) such environmental, engineering and feasibility studies as may be

necessary to support the proposed plan.

The Decommissioning Plan shall be prepared in compliance with applicable
law and the provisions of Article 28 and shall ensure that decommissioning is
conducted in a manner which will give effect to standards generally
recognised as applicable in the international petroleum industry and the

Concessionaire’s standards for decommissioning.

In the event that the Concessionaire does not submit a Decommissioning Plan
to MIREM within the time allowed, MIREM may serve upon the
Concessionaire a notice requiring the Concessionaire to submit to MIREM,
within a period of ninety (90) days from date on which the notice was served,
a Decommissioning Plan. If within that period no Decommissioning Plan is
submitted, MIREM may commission consultants of international standing to

prepare a Decommissioning Plan.

A Decommissioning Plan prepared by a consultant in accordance with
applicable law and this Article shall be implemented by the Concessionaire in
accordance with its terms as though it were an obligation of the
Concessionaire set forth in Article 28. The cost of commissioning engineering
consultants to prepare a consultant’s plan shall be payable by the

Concessionaire to the Government.

In the event that the Concessionaire considers that production from a
Development and Production Area will cease before a Decommissioning Plan
has been prepared, decommissioning measures for that Development and
Production Area will be prepared by the Concessionaire in accordance with
the requirement for decommissioning set out in Articles 15.3 and 15.4, and
where those measures have been approved by MIREM will take effect as an
amendment to the Development Plan for that Development and Production

Area,

15.6 Not later than at the commencement of Petroleum production from within the

EPC Area, the Concessionaire shall establish in a bank of its choice an interest

bearing United States dollar account or such other currency account to be

mutually agreed by the Parties to be denominated as the Decommissioning

Fund into which the Concessionaire shall set aside from time to time funds to

be able to cover the decommissioning costs calculated in accordance with this

EPC to meet the estimated costs

of implementing an approved

Decommissioning Plan. At the time of establishment of the account for the

Decommissioning Fund the Concessionaire shall deposit United States dollars

fifty thousand (US$ 50,000) or equivalent if an alternative currency is agreed.

15.7 The calculation and payments of estimated future decommissioning costs into

the Decommissioning Fund shall be governed as follows:

a) The estimates of: (i) the initial recoverable reserves and the projected

production schedule and (ii) total decommissioning costs for

the

Concessionaire proposed decommissioning solution as well as reasonable

alternative decommissioning solutions,

shall

be prepared by

the

Concessionaire in United States dollars or in such other currency determined

by applicable law and submitted for Government approval. The Government

shall select from the proposals submitted by the Concessionaire a preliminary

decommissioning solution to form the basis for the calculation of

decommissioning costs to be covered by the Decommissioning Fund created

for the purpose of covering such decommissioning costs. Adequate provisions

for successive revisions of such estimates shall, when required herein, required

by applicable law or deemed necessary by the Concessionaire due to

substantial changes in fact also be included in any updated Decommissioning

Plan.

b) In any calendar year in which the Concessionaire did not submit to the

Government a revised Decommissioning Plan or the total estimated

decommissioning cost, Concessionaire shall update the value of the latest total

estimated decommissioning cost preliminary approved by the Government in

order to account for the United States dollar (or when applicable any other

bsvetativ . 54
15.8

15.9

15.10

15.11

Prceuti

relevant currency) escalation of such approved estimated decommissioning
costs in the period between the calendar year in which such costs were
estimated and the then current calendar year. For this purpose, and for each
calendar year, the applicable annual United States dollar escalation index shall
be based on the Producers Price Index for the Drilling of Oil and Gas Wells as
published by the United States Bureau of Labor Statistics. The annual index to
be used in year “n” shall be determined by difference between the annual
index relating to the year in which the latest approved estimate is determined
and the same annual index relating such year “n”. In the event the United
States Bureau of Labor Statistics ceases, for any reason whatsoever, to publish
the Producers Price Index for the Drilling of Oil and Gas Wells or when an
alternative currency is selected, the Parties shall determine either an
alternative independent internationally recognised source, or an alternative

representative index.

The Concessionaire will not withdraw money from the Decommissioning
Fund save for the purpose of meeting the costs of implementing an approved
Decommissioning Plan and all statements relating to the Decommissioning

Fund provided by the bank from time to time shall be copied to MIREM.

Payments into the Decommissioning Fund shall be cost recoverable in

accordance with provisions applicable to this EPC.

Costs incurred by the Concessionaire to implement an approved
Decommissioning Plan shall be cost recoverable in accordance with
provisions in that regard set out in Article 9 and for the purpose of IRPC shall
be treated as an operating expense save where, in either case, such costs have
been funded by withdrawals from the Decommissioning Fund.

Any funds remaining which have been cost recovered in the Decommissioning
Fund after the approved Decommissioning Plan has been completed shall be
treated as Profit Petroleum and the remaining balance shall be shared in

accordance with the provision of Article 9.10.

au copy 38 Vt
15.12 In the event that at the time of implementing any Decommissioning Plan there
are insufficient funds available in the Decommissioning Fund to fund the

operations of that plan, the shortfall shall be met in full by the Concessionaire.

Psecusion sony 56 yt

16.1

16.2

Article 16

Insurance

The Concessionaire shall effect and maintain, in respect of Petroleum Operations,
unless otherwise agreed between the Parties, all insurance required by applicable
Mozambican law and, in the event that the insurance is procured from a
jurisdiction other than the Republic of Mozambique, applicable law of such other
jurisdiction and such other insurance as MIREM and the Concessionaire may

agree from time to time. Such insurance shall at least include insurance against

the following risks:

(a) loss or damage to all Installations and equipment which are owned or used

by the Concessionaire in the Petroleum Operations;

(b) pollution caused in the course of the Petroleum Operations by the

Concessionaire for which the Concessionaire may be held responsible;

(c) property loss or damage or bodily injury suffered by any third party in the
course of the Petroleum Operations by the Concessionaire for which the

Concessionaire may be liable to indemnify the Government;

(d) the cost of removing wrecks and cleaning up operations following an

accident in the course of the Petroleum Operations by the Concessionaire;

and

(e) the Concessionaire’s and/or the Operator’s liability for its employees

engaged in the Petroleum Operations.

In relation to Development and Production Operations, the Concessionaire shall
submit to MIREM a programme for the provision of an “All Risks” insurance
which may, inter alia, cover physical damage to the facilities under construction
and installation as well as legal liabilities arising out of the Development and

Production Operations.

57

16.3 Any insurance required to be effected by the Concessionaire pursuant to the
provision of Articles 16.1 and 16.2 may, at the Concessionaire’s discretion and

subject to the approval of MIREM, be provided by one or more of the following

options:

(a)

(b)

(©)

@

non-insurance wherein the Concessionaire itself carries the risks and no
premia are charged; provided, however, that in the case of any losses or
damages resulting from a risk where the Concessionaire has elected to non-
insure, such losses or damages shall not be recoverable costs for the

purpose of Annex “C”of this EPC;

insurance through an insurance company wholly owned by the Operator or
the Concessionaire in which case the premia charged shall be at prevailing

international insurance market rates;

the Concessionaire utilising for the benefit of Petroleum Operations
insurance which is placed as part of a global coverage in which case the

premia charged shall be at the rates obtained for such global coverage; or

subject to Article 19, insurance through the international insurance markets

at prevailing rates, provided that:

@ an insurance company wholly owned by the Operator or a
Concessionaire may participate in any internationally placed

insurance or reinsurance; and

(ii) the Concessionaire shall have the option to tender and effect all
appropriate reinsurance for any insurance placed through insurance

companies registered in the Republic of Mozambique.

16.4 Unless otherwise approved by MIREM, the Concessionaire shall competitively

tender all renewable insurances placed into the international markets at least once

every three (3) years,

Escention copy

58 ye
16.5 The Concessionaire shall require its Subcontractors to carry equivalent insurance
of the type and in such amount as is required by law and is customary in the

international petroleum industry in accordance with Good Oil Field Practices.

59 We .

17.1

17.2

17.3

Article 17
Natural Gas

The Concessionaire shall have the right to use Natural Gas extracted from
reservoirs within the EPC Area for the Petroleum Operations in the EPC Area

including but not limited to power generation, pressure maintenance and recycling

operations.

The terms and conditions relating to the use and production of Associated Natural

Gas shall be as follows:

(a)

(b)

(c)

In the event the Concessionaire elects to process and sell Associated
Natural Gas, the Concessionaire shall notify MIREM and, for the purposes
of cost recovery and entitlement of production, such Natural Gas shall be

treated by the Parties in the same way as other Natural Gas.

In the event the Concessionaire elects not to process and sell Associated
Natural Gas not used for purposes stipulated in Article 17.1 or paragraph
(c) below, the Government may offtake without any payment to the
Concessionaire but at the Government’s sole risk and cost, such Natural
Gas at the gas/oil separator; provided that such offtake does not materially

disrupt or delay the conduct of the Petroleum Operations.

The Concessionaire may re-inject any Associated Natural Gas which is not
taken by Government pursuant to paragraph (b) above, used for Petroleum
Operations, processed and sold by the Concessionaire, or taken by
Government in accordance with paragraph (b) above, and the costs of such
disposal shall be recoverable to the extent that such re-injection is included

in the Development Plan.

The terms and conditions relating to the Appraisal Program and the commercial

assessment of the production and sale of non-Associated Natural Gas shall be as

follows:

60 Y.
x

17.4

(a)

(b)

On completion of an Appraisal Programme relating to a Discovery of non-

Associated Natural Gas made by the Concessionaire and the submission of
an appraisal report thereon, the “Commercial Assessment Period” shall, if
the Concessionaire so requests, commence and shall continue in respect of
any Discovery Area for a period of five (5) years, exercisable at the sole
option of the Concessionaire. An extension shall be granted upon
application by the Concessionaire to the Government, for a second period
of up to three (3) years. An appraisal report submitted under this Article
shall include the estimated recoverable reserves, projects delivery rate and
pressure, quality specifications and other technical and economic factors
relevant to the determination of a market for available Natural Gas. The
Concessionaire may, at any time during the Commercial Assessment
Period, inform the MIREM by notice that the Petroleum reservoir located
in any Discovery of non-Associated Natural Gas made by the
Concessionaire in respect of which an appraisal report has been submitted,

is commercial.

If the Concessionaire does not request a Commercial Assessment Period
pursuant to paragraph (a) above within one hundred eighty (180) days
from the date on which the appraisal report was submitted, the
Concessionaire shall inform the MIREM by notice whether any Discovery
of non-Associated Natural Gas made by the Concessionaire in respect of

which an appraisal report has been submitted, is commercial.

Where the Concessionaire pursuant to this Article gives notice that any Discovery
of non-Associated Natural Gas made by the Concessionaire is commercial, that

notice shall, for the purpose of this EPC, be a notice of Commercial Discovery.

The Commercial Assessment Period shall end on the first to occur of:

(a)

(b)

the date following that on which Concessionaire gives a Notice of

Commercial Discovery under Article 17.3;

the date that the Concessionaire voluntarily surrenders the Discovery Area

to which the Commercial Assessment Period relates; or

61 aa

17.5

17.6

17.7

(c) expiry of the period to which Concessionaire is entitled to under Article
17.3.

The Concessionaire shall be deemed to have relinquished all rights to the

Discovery of non-Associated Natural Gas if it has not given a notice of

Commercial Discovery under Article 17.3 by the end of the Commercial

Assessment Period or on earlier relinquishment of that portion of the EPC Area.

The Concessionaire shall be responsible for investigating market opportunities and
seek to develop a market for non-Associated Natural Gas produced from any
Development and Production Area and shall sell such non-Associated Natural Gas
on a joint dedicated basis on terms common to all the Persons constituting the
Concessionaire. Every contract for the sale of such non-Associated Natural Gas
made by the Concessionaire under this Article shall be subject to approval by the
MIREM. In applying for such approval the Concessionaire shall demonstrate to
the MIREM that the prices and other terms of sale of such Natural Gas represents
the market value obtainable for such Natural Gas, taking into consideration a fair
market cost for transporting the Natural Gas from the Delivery Point to the
purchaser and having regard to the alternative uses and markets that can be

developed for such Natural Gas.

With its application for approval of any gas sales contract, pursuant to Article
17.6, the Concessionaire may apply in respect of any Development and Production
Area from which non-Associated Natural Gas will be produced for sale under that
gas sales contract, for an extension of the Development and Production Period and
where such extension is necessary to facilitate the sale of gas under any such

contract MIREM will grant the same.

62

18.1

18.3

18.4

18.5

Article 18
Employment and Training

Subject to the Government’s security review of any individual entering
Mozambique and the procedures and formalities of the applicable Mocambican
law relating to immigration the Government shall provide the necessary permits or
other approvals required for the employment and admission into the Republic of
Mozambique of Expatriate Personnel employed by the Concessionaire or its

Subcontractors for the purpose of this EPC.

In the conduct of the Petroleum Operations, the Concessionaire shall endeavour to
employ citizens of the Republic of Mozambique having appropriate qualifications
to the extent possible at all levels of its organisation, as Sub-Contractors or
employed by Sub-Contractors. In this connection, the Concessionaire shall, in
consultation with MIREM, propose and carry out an effective training and
employment programme for its Mozambican employees in each phase and level of
operations, taking account of the requirements of safety and the need to maintain
reasonable standards of efficiency in the conduct of the Petroleum Operations.
Such employees may be trained in the Republic of Mozambique or abroad as

required by the training programmes prepared by the Concessionaire.

The Concessionaire shall co-operate with MIREM in giving a mutually agreed
number of Government employees the opportunity to participate in training
activities provided by the Concessionaire or any of its Affiliated Companies for

their employees, specifically for Government employees.

In order for MIREM to monitor the fulfillment of the employment and training
obligations contained in this Article, the Concessionaire shall annually submit its

recruitment and training programmes to MIREM.

The Concessionaire shall pay two million United States dollars (US$ 2,000,000)
per year for institutional support to the Government during the term of this EPC.
This amount may be used as institutional support to the entities involved in

promotion and administration of Petroleum Operations. Such initial payment shall

63

18.6

18.7

18.8

18.9

be made to the Government within thirty (30) days from the Effective Date, and
each such subsequent payment shall be made to the Government within thirty (30)

days following each anniversary of the Effective Date.

During the Exploration Period and the Development and Production Period, the
Concessionaire shall pay to the Government one million United States dollars
(US$ 1,000,000) per year, to be spent on training support programmes within the
Government. The Concessionaire and the Government may mutually agree to
training activities to be funded by Concessionaire. In such instances the agreed
amount of funding shall be used as a credit against the following year’s training
obligation. The first payment shall be made on the first anniversary of the
Effective Date of this EPC and subsequent payment shall be made on the

subsequent anniversaries thereof.

The Concessionaire shall pay to the Government one million United States dollars
(US$ 1,000,000) per year during the term of this EPC, for social support projects
for the citizens of the Republic of Mozambique in areas where Petroleum
Operations take place. The Concessionaire may recommend social programs to
be funded by the Concessionaire and if agreed by the Government the agreed
amount of funding shall be considered as a credit against the following year's
social support obligation. The first payment shall be made on the first anniversary
of the Effective Date of this EPC and each subsequent payment shall be made on

the subsequent anniversaries thereof.

The Concessionaire shall include as part of the Development Plan proposals for
the activities required to satisfy the obligations contained in Article 18.3 during

the Development and Production Period.

The sums expended by the Concessionaire to satisfy the obligations contained in

this Article shall be recoverable costs for the purpose of Annex “C”of this EPC.

19.1

19.3

19.4

19.5

Article 19
Indemnification and Liability

The Concessionaire shall indemnify and hold the Government harmless from and
against any and all claims instituted against the Government by third parties in
respect of injury, loss or damage caused by the Concessionaire in the conduct of
the Petroleum Operations in which the Concessionaire participates, provided that
the claims are duly qualified by the third party or the Government. In no case shall

the Concessionaire's liability under this Article include punitive damages.

The Government shall indemnify and hold the Concessionaire, its Subcontractors
and any of its Affiliated Companies harmless from and against any and all claims
instituted against the Concessionaire, its Subcontractors and/or any of its
Affiliated Companies by third parties in respect of injury, loss or damage caused

by the acts or omissions of the Government in its commercial capacity.

Except as provided for in Article 19.8 no Party hereto shall settle or compromise
any claim for which another Party is responsible hereunder without the prior
written consent of such other Party, and in the event that it does so, the indemnity

aforesaid shall not have effect in relation to the claim so settled or compromised.

Notwithstanding anything to the contrary in this EPC, the Concessionaire, its
Subcontractors and any of its Affiliated Companies carrying out Petroleum
Operations on behalf of the Concessionaire shall not be liable to the Government
and the Government shall not be liable to the Concessionaire, for consequential
loss or damage including but not limited to inability to produce Petroleum, loss of

production, loss of profit or punitive damages.

Subject to Article 19.4, in carrying out Petroleum Operations under this EPC the
Concessionaire shall be liable for any injury, loss or damage suffered by the
Government and caused by the Concessionaire or by any Affiliated Company or
Subcontractor carrying out Petroleum Operations on behalf of the Concessionaire

if such injury, loss or damage is the result of the Concessionaire’s, the Affiliated

65

19.6

19.7

19.8

Company’s or the Subcontractor’s failure to meet the standards required by this

EPC.

Any claim pursued by any third parties which would entitle any of the Parties
(together the “Indemnified Party”) of this EPC to be indemnified by any of the
other Parties of this EPC (together the “Indemnifying Party”) shall be promply
communicated by notice to the Indemnifying Party so that the Indemnifying Party
may promptly intervene in the claim and pursue its defence. Such notice shall
include a description of the third party claim and shall be accompanied by copies
of all relevant papers received by the Indemnified Party and its counsel with
respect to such third party claim. The Indemnified Party shall cooperate with the
Indemnifying Party and its counsel in contesting such third party claim. If the
Indemnified Party fails promptly to communicate by notice as provided above and
thereby causes the Indemnifying Party not to be able to properly pursue its

defence, shall lose its rights to the indemnification under this Article.

If within thirty (30) days of receipt of such claim notice, the Indemnifying Party
notifies the Indemnified Party that it elects to assume the defense of such claim,
then the Indemnifying Party shall have the right to defend, at its cost and expense,
such claim by all appropriate proceedings including any compromise or settlement
thereof, so long as any settlement agreement does not provide for or result in any
continuing liability or obligation on the Indemnified Party in respect of such third

party claim.

If the Indemnifying Party fails timely to elect to assume the defense of such
claim, then the Indemnified Party shall have the right to defend at the sole cost
and expense of the Indemnifying Party the third party claim by all appropriate

proceedings including any compromise or settlement thereof.

20.1

20.2

20.3

20.4

Article 20
Title

Title to the Concessionaire’s entitlement of Petroleum Produced under this EPC
shall pass to the Concessionaire at the Wellhead. Thereafter the Government and
the Concessionaire shall own the Petroleum jointly, and in undivided shares, until

each takes individual title to and delivery of its entitlement of Petroleum at the

Delivery Point.

The Concessionaire shall finance the cost of all facilities and equipment to be used
in Petroleum Operations. Subject to applicable law and this Article the
Concessionaire shall have the right to use such facilities and equipment for
Petroleum Operations during the term of this EPC and any extensions thereof until
the EPC expires, is surrendered or cancelled, in which case the title to said
facilities and equipment at the option of the Government and without additional

compensation may by transferred to the Government.

Concessionaire shall be the owner of facilities and necessary appurtenant
equipment for the purpose and use in Petroleum Operations under this EPC unless
otherwise approved by the Government. The provisions of Article 20.2 above with
respect to the title of property passing to the Government shall not apply to
equipment approved by the Government as belonging to third parties. Moveable
facilities and equipment owned by foreign third parties may be freely exported
from the Republic of Mozambique in accordance with the terms of the applicable

agreement.

Third parties may subject to terms and conditions stipulated by applicable
petroleum Jaw have the right to the use of available spare capacity of facilities and
necessary appurtenant equipment on terms and conditions to be agreed between
the parties and acceptable to the Government. Such terms and conditions shall
include a tariff that shall represent the payment for the Concessionaire’s cost of
additional investments required for facilitating such third party use as well as
operational costs and a profit element reflecting the risk taken by the owner of the

facilities. The tariff for third party use of facilities and appurtenant equipment

67 x

shall be subject to approval by the Government. When the parties can not agree to
access or a reasonable tariff for third party use, the matter may, be settled by: (a)
an independent commission of three (3) members acting as experts selected in
accordance with Articles 30.3(i), 30.5 and 30.6; (b) arbitration; or, (c) the

competent judicial authorities.

Third party use of facilities and necessary appurtenant equipment shall only take
place when such third party use is not materially negatively affecting
Concessionaire Petroleum Operations and is feasible from a technical,

environmental and safety point of view.
Article 21
Rights of Inspection

MIREM shall have the right at its own cost, save for transport and accommodation to be
provided by the Concessionaire, to post duly appointed representatives on site on a
permanent basis at metering stations, provided that the number of such appointed
representatives shall be as many as may be mutually agreed by MIREM and the
Concessionaire and such representatives shall not interfere with any Petroleum

Operations.

Article 22

Accounting and Audits

22.1 The Concessionaire shall be responsible for maintaining accounting records of all
costs, expenses and credits of the Petroleum Operations in accordance with the

provisions of Annex “C” of this EPC. The said accounting records shall be kept in

the Republic of Mozambique.

22.2 MIREM shall have the right to audit and inspect the Concessionaire’s accounting

records in accordance with the provisions of Annex “C”.

F xeention cops 70 SM

23.1

23.2

23.3

Article 23
Confidentiality

This EPC, the Documentation and other records, reports analyses, compilations,
data, studies and other materials (in whatever form maintained, whether
documentary, computer storage or otherwise) are confidential (hereinafter referred
to as “Confidential Information”) and except as authorised by applicable law or
this Article shall not be disclosed to any third party without the prior written

consent of all the Parties hereto, which consent shall not be unreasonably

withheld.

Nothing in this Article shall prevent the disclosure of Documentation, excluding
the Concessionaire’s interpretations and assessments, to a third party by the

Government:
(a) if it relates to an area which is no longer part of the EPC Area; or

(b) with the written consent of the Concessionaire, which shall not be
unreasonably withheld if, in the judgment of the Government, the
Documentation might have significance for the assessment of prospectivity

in an adjoining area over which the Government is offering Exploration

rights.

Restrictions on disclosure imposed by this Article shall not apply to a disclosure

made reasonably:

(a) if it is required for the purpose of any arbitration or legal proceedings or
claim relating to this EPC or to the Petroleum Operations;

(b) to a Subcontractor, or consultant in connection with the conduct of

Petroleum Operations;

(c) by the Concessionaire or Operator to a third party where such disclosure is

essential to the safe conduct of Petroleum Operations;

1 a

23.4

@)

(e)

(f)

(g)

(h)

0)

to an Affiliated Company;

by the Concessionaire to a third party for the purpose of entering into a
contract for data exchange with another entity operating in Mozambique
where all data exchanged relates to Petroleum Operations within

Mozambique;

by any Person constituting the Concessionaire to a bona fide intending

assignee of an interest under this EPC or an interest in any Person

constituting the Concessionaire;

to a third party in connection with and for the purpose of the sale or

proposed sale of Petroleum from the EPC Area;

to a third party in connection with the financing or proposed financing of

Petroleum Operations;

which is required by any applicable law or by the rules or regulations of
any recognised stock exchange on which shares of the disclosing Party or

any of its Affiliated Companies are listed; or

if, and to the extent that, it is already public knowledge without improper

disclosure hereto.

Any Confidential Information disclosed pursuant to paragraphs (b), (d), (e), (f) or
(h) of this Article 23.3 shall be disclosed on terms that ensure that such

Confidential Information is treated as confidential by the recipient.

None of the Persons constituting the Concessionaire shall be required to disclose

any of its proprietary technology or that of their Affiliated Companies or
proprietary technology of a third party licensed to the Persons constituting the

Concessionaire or the Operator.

2

24.1

ie)
*
ie)

24.3

Article 24

Assignment

Subject to Article 9.13 and this Article the Concessionaire, and where the
Concessionaire is more than one Person every Person who constitutes the
Concessionaire, may assign to another Person its rights and obligations
hereunder or an undivided proportionate part thereof. The same applies to
other direct and indirect transfers of interest or participation in the EPC,
including, inter alia, assignment of shareholdings or any legal instrument
which provides or may provide decisive control over a Person constituting the
Concessionaire or its Participating Interest in this EPC. Save as provided in
Article 24.2, an assignment shall require the prior written consent of the

Minister of of Mineral Resources.

No consent shall be required by the Minister of Mineral Resources in case of
an assignor who is not in material breach of any of the terms and conditions

hereof in respect of an assignment:

(a) as a result of an Assignment Notice served on a Defaulting Participant

under this EPC; or

(b) if required to give effect to the default procedures under a joint operating

agreement concluded in relation to the Petroleum Operations.

Each assignment made pursuant to this Article shall be effected by an
instrument in writing to be executed by the assignee on terms whereby such
assignee accepts and agrees to become a Person constituting the
Concessionaire and to be bound by the terms and conditions of this EPC
including all appurtenant documents required by an administrative decision or

applicable law and free of any transfer charge or fees.

, 7
‘
24.4 No unitisation pursuant to this EPC or applicable law or any adjustment to the
portion of the unitised Discovery allocated to the EPC Area shall be

considered to be an assignment under this Article.

74
25.1

25.3

P section cap 15 y

Article 25

Force Majeure

The non-performance or delay in performance, wholly or in part, by the
Government or the Concessionaire of any obligation under this EPC
excepting an obligation to make payments hereunder, shall be excused if, and

to the extent that, such non-performance or delay is caused by Force Majeure.

For the purpose of this EPC, the term “Force Majeure” means any cause or
event beyond the reasonable control of, and not brought about at the instance
of, the Party claiming to be affected by such event, and which has caused the
non-performance or delay in performance. Without limitation to the generality
of the foregoing, events of Force Majeure shall include natural phenomena or
calamities including but not limited to, epidemics, earthquakes, storms,
lightning, floods, fires, blowouts, wars declared or undeclared, transboundary
hostilities, blockades, civil unrest or disturbances, labour disturbances, strikes,

quarantine restrictions and unlawful acts of government.

The Party claiming suspension of its obligations under this EPC on account of

Force Majeure shall:
(a) promptly notify the other Parties of the occurrence thereof;

(b) take all actions that are reasonable and legal actions to remove the
cause of Force Majeure but nothing herein shall require the
Concessionaire, subject to applicable law, to resolve any labour dispute

except on terms satisfactory to the Concessionaire; and

(c) upon removal or termination thereof, promptly notify the other Parties
and take all reasonable action for the resumption of the performance of.
its obligations under this EPC as soon as possible after the removal or

termination of Force Majeure.

Sf
7
25.4

25.5

Fweeution sep

Where under this EPC the Concessionaire is required or has the right to do
any act or to carry out any programme within a specified period or the rights
of the Concessionaire hereunder are to subsist for a specified period the
specified period shall be extended so as to take reasonable account of any
period during which by reason of Force Majeure the Concessionaire has been
unable to carry out the programme necessary to exercise a right, carry out its

obligations or enjoy its rights hereunder.

Where a Force Majeure situation continues for more than fifteen (15)
consecutive days, the Parties shall meet forthwith in order to review the
situation and to agree on the measures to be taken for the removal of the cause
of Force Majeure and for the resumption in accordance with the provisions of

this EPC of the performance of the obligations hereunder.

16

26.2

Article 26
Foreign Exchange Control

The Concessionaire shall at all times comply with the procedures and formalities
relating to dealings in foreign exchange which may be in force in the Republic of
Mozambique from time to time and the Government undertakes to ensure that
those procedures and formalities will not in any way diminish the rights accorded

to the Concessionaire under clauses 26.2 to 26.8.
The Concessionaire shall have the right but not the obligation:

(a) to open and keep one or more accounts denominated in Mozambican
currency with any bank in the Republic of Mozambique authorised by
Banco de Mocgambique for this purpose and to dispose freely of the sums

deposited therein without restriction.
Such accounts may be credited only with:

(i) the proceeds of the conversion into Mozambican currency pursuant
to Article 26.2(c) of United States dollar funds deposited in the

accounts referred to in Article 26.2(b);
(ii) the unused balance of any sum drawn from such account; and

(iii) | amounts received in Mozambican currency in respect of funds
related to Petroleum Operations including sale of Petroleum or of
any rental, refund or other credit received by the Concessionaire

which apply to any charge made to the accounts under this EPC.

(b) to open and keep one or more accounts denominated in United States
dollars, with any bank in the Republic of Mozambique authorised by
Banco de Mocambique for this purpose, to freely import and deposit into
such account funds required for the conduct of Petroleum Operations and

to freely dispose of the sums deposited therein without restriction,

77 —
sf
26.3

(c)

(a)

provided always that such accounts are credited only with sums deposited

in United States dollars;

to purchase Mozambican currency from banks in the Republic of
Mozambique, exchange houses, other financial institutions or elsewhere,

authorised by Banco de Mogambique for this purpose.

The Concessionaire and the Operator acting on behalf of the
Concessionaire shall have the right to open and keep up to four (4)
accounts (as well to open and keep further accounts outside the Republic
of Mozambique with the prior consent of the Banco de Mogambique) with
any bank outside the Republic of Mozambique, in any foreign currency,
and freely dispose of the sums deposited therein without restriction, with
funds related to Petroleum Operations. Such accounts, however, shall not
be credited with the proceeds of the sale of Mozambican currency without
the prior consent of the Banco de Mogambique except for funds generated
by the sale within the Republic of Mozambique of Petroleum, or of assets
held in respect of Petroleum Operations, which may be credited to the

aforesaid accounts without the need for prior consent.

(b) Save in respect of funds needed by the Concessionaire to discharge its
obligations under this EPC to the Government, which payments may be
made out of proceeds deposited in such offshore accounts, the
Concessionaire shall have the right to retain abroad all proceeds and
payments under this EPC received in said bank accounts, and to dispose
freely of the same without any obligation to convert the whole or any part
of such proceeds and payments to Mozambican currency or to otherwise
Tepatriate the same or any part thereof to the Republic of Mozambique;
provided, however, that subject to applicable law, the estimated amount of
tax due in respect of the Concesssionare’s share of Profit Petroleum shall
be remitted to an account in the Republic of Mozambique within forty-five
(45) days, and all amounts to which the Government is entitled shall be

remitted to the Republic of Mozambique within thirty (30) days.

26.4

26.5

26.8

(c) All payments to the Government and to ENH shall be made in United
States dollars, unless the Parties have agreed otherwise, to two accounts
domiciled in the Republic of Mozambique, the first to be indicated by the

Government and the other by ENH.

(d) The Concessionaire shall be obliged to report periodically on the operation
of the accounts referred to in clause 26.3(a), above. Specifically, the
concessionaire shall copy the Government on monthly bank statements
received. The Government shall be entitled to audit such accounts.
Amounts spent on any such audits shall be cost recoverable. The
Concessionaire shall wave banking confidentiality as to the Government in

respect of such accounts in order to facilitate any such audits.

Subject to withholding tax due, any non-resident Subcontractor and any of the
Expatriate Personnel of the Concessionaire, the Operator or of any Subcontractors,
shall be entitled to receive in any currency other than Mozambican currency the
whole or any part of his compensation outside the Republic of Mozambique. All

payments to resident subcontractors shall be made exclusively in Mozambique.

This foreign exchange regime shall not apply to ENH or its legal successor, in the
event that same is a Mozambican Person, as a Person constituting Concessionaire

under this EPC, which shall be subject to the regime set forth in applicable law.

Subject to clause 26.3(b), above, the Concessionaire may receive, remit and retain
abroad and freely dispose of all or any part of the proceeds realised from the sale
of its share of Petroleum, including the portion of Crude Oil for the recovery of

costs and the Profit Petroleum to which it is entitled.
Subject to withholding tax due, the Concessionaire shall have the right freely to
declare and pay dividends to their shareholders and to remit the same to a place

outside Mozambique under the terms of applicable law.

The Government and the Concessionaire shall develop procedures under which

amounts demonstrably expended under this EPC that are cost recoverable, as well ~

" sw

as such further amounts demonstrably expended as may be classifiable as capital

expense under applicable law, shall be entitled to capital registration

notwithstanding the account from which the corresponding payments were made.

80 \
27.1

27.2

27.3

Article 27

Nature and Extent of the Rights of the Concessionaire

Subject to any right that the Government may have under the laws of
Mozambique for imperative reasons in the national interest to acquire Petroleum
to which the Concessionaire holds title, and the right of the Government to collect
Petroleum Production Tax in kind pursuant to Article 11.6(d), the Concessionaire

may, by export or otherwise, freely sell or otherwise dispose of its entitlement to

Petroleum as provided for in this EPC.

The rights granted under this EPC to the Concessionaire and its Subcontractors
shall include the right of use and enjoyment of the land and maritime areas
encompassed in the EPC Area, for the purpose of conducting Petroleum
Operations. For that purpose Concessionaire and its Subcontractors may construct
and operate such works, facilities, platforms, structures and pipelines as may be
necessary. Such rights to be exercised by the Concessionaire provided, however,
that the lawful occupier of any land in the EPC Area shall retain any rights he may
have to graze stock upon or cultivate the surface of the land, except to the extent
that such grazing or cultivation interferes with Petroleum Operations in any such
area. Further, for the purpose of conducting Petroleum Operations, Concessionaire
and its Subcontractors may conduct and operate works, facilities, platforms,
structures and pipelines necessary in the EPC Area. Such rights to be exercised by
the Concessionaire, provided, however, that Persons shall retain rights they may
have to fishing or aquaculture, except to the extent such activities interfere with

Petroleum Operations in such area.

The right of the Concessionaire to use the land, maritime area or sea bed shall
continue to apply to acreage initially included within the EPC Area but
subsequently relinquished in accordance with the terms of this EPC where such
use is reasonably necessary for purposes of conducting Petroleum Operations in

the EPC Area then remaining under this EPC.

For the purposes of carrying out Petroleum Operations, the Concessionaire and

any Subcontractors shall have at all times access to and from the EPC Area and to

, oy

®&

27.5

27.6

27.7

27.8

any other area in the Republic of Mozambique where the Concessionaire has

acquired or constructed facilities, subject to Articles 27.8(f) and (g).

The rights of the Concessionaire under Articles 27.2, 27.3, 27.4, 27.6, and 27.7
shall be exercised reasonably so as to affect as little as possible the interests of any

lawful occupier of land in the EPC Area.

Where in the course of conducting Petroleum Operations in the EPC Area the
Concessionaire causes disturbance to the rights of the lawful occupier of any land
or causes damage to his growing crops, trees, buildings, stock or works the
Concessionaire shall pay to the lawful occupier such compensation in respect of
any such disturbance or damage as Concessionaire may be adjudged liable to pay
by final, non-appealable order or judgement of a court or arbitral body under

Mozambican jurisdiction.

Where in the course of conducting Petroleum Operations in the EPC Area the
Concessionaire causes disturbance to the rights of a Person having their fishing
fields or grounds occupied, aquaculture activities limited, fishing or aquaculture
equipment moved to less favourable locations from a maritime resource
management or commercial point of view, as well as having their equipment,
catch or harvest polluted or damaged the Concessionaire shall pay to the Person
affected such compensation in respect of any such demonstrable disturbance or
damage as Concessionaire may be adjudged liable to pay by final, non-appealable

order or judgement of a court of or arbitral body under Mozambican jurisdiction.

For the purposes described in this Article the following rights are granted to the
Concessionaire subject to and in accordance with the provisions of the work

programme related thereto and applicable law:

(a) to drill for and have the free use of water and impound surface waters and
to establish systems for the supply of water for the Petroleum Operations

and for consumption by its employees and its Subcontractors;

,
cops 82
(b)

(c)

(ad)

(e)

(f)

with the consent of, and subject to such terms and conditions agreed with,
any Person having the right to dispose of such minerals, to carry away and
use for Petroleum Operations in Mozambique, materials such as gravel,
sand, lime, gypsum, stone and clay; provided that if the Person having the
right to dispose of the same is the Government or an agency of
Government; then Concessionaire shall have the use of such minerals for

Petroleum Operations as provided for by applicaable law;

to erect, set up, maintain and operate engines, machinery, pipelines,
gathering lines, umbilicals, storage tanks, compressor stations, pumping
stations, houses, buildings and all other constructions, installations, works,
platforms, facilities and other fixtures which are required in furtherance of

its Petroleum Operations;

to erect, set up, maintain and operate all communication and transportation
systems and facilities but shall not, save for temporary purposes, do so
unless drawings of and locations for their sites have been submitted to and
approved by the Government, under reasonable conditions of installation

and operation of such systems and facilities;

to erect, maintain and operate harbour and terminal facilities for use
exclusively in Petroleum Operations, together with the necessary means of
communication and transport between such facilities and any part of the
EPC Area; provided that the consent of the Government to the location of
such works shall first be obtained;

with respect to lands located outside of the EPC Area, to have the right of
way over land not in the beneficial occupation of any Person and in the
case of land in the beneficial occupation of the Government or any state
company, agency or instrumentality of the Government to have right of
way on such reasonable terms and conditions as the Government and the

Concessionaire may agree; and

id
83

(g)

with respect to lands located outside of the EPC Area, to have, otherwise

than aforesaid, the use of land necessarily required for the conduct of
Petroleum Operations with the agreement of the Person holding a right

affected, including the lawful occupier of land or, in the case of
unoccupied land or land occupied by the Government or any state

company, agency or instrumentality of the Government on such reasonable
terms and conditions as the Government shall specify, provided that if the
Concessionaire is unable to reach agreement with the Person so affected
on the terms and conditions for the use of any such right including land the
Concessionaire shall immediately notify the Government. If the use of the
rights by the Concessionaire is to be of a temporary nature, not exceeding
one (1) year, the Government shall authorise such temporary use upon
deposit by the Concessionaire with the Government of a sum by way of
compensation to such Person holding the right for loss of use and damage
to its interest. If the use is to be for a period longer than one (1) year, the
Government shall authorise the use by the Concessionaire of the right in
question upon deposit by the Concessionaire with the Government of such
sum by way of compensation and shall direct appropriate proceedings to
grant the Concessionaire the right to use and legally utilize the right under
applicable law from time to time in force as if the Petroleum Operations

were in all respects a work of public utility.

27.9 The Concessionaire shall be subject to the procedures and formalities required by

applicable law for the exercise of the rights set forth in this Article.

27.10 (a)

In the event that the Government exercises any right it may have under the
applicable laws of Mozambique to acquire for imperative reasons in the
national interest Petroleum belonging to the Concessionaire the
Government shall give not less than forty five (45) days notice of the
exercise of such right and of the volumes it wishes to acquire, and the
Concessionaire shall supply the volumes so notified from the Petroleum to
which the Concessionaire is entitled under this EPC at the Delivery Point
or such point that may be agreed or such point within Mozambican

jurisdiction designated by the Government. Additional cost incurred by

84
(b)

(c)

Concessionaire in order to deliver such Petroleum at any other point than
the Delivery Point with facilities and equipment in place shall be
reimbursed to the Concessoinaire by the Government and the cost of any
new facilities and equipment to be used for such delivery shall be paid by

the Government.

The Government shall pay the Concessionaire the full market value of the
Petroleum so acquired determined in accordance with Article 10.
Payment for the Petroleum so acquired in any calendar month shall be
made in United States dollars within thirty (30) days after the end of that
calendar month. The Concessionaire may receive, remit and retain abroad

and freely dispose of all or any part of the sums so paid.

The Government shall not exercise its right to acquire Petroleum

belonging to the Concessionaire:

(i) in respect of any month unless during that month the Government
is taking Petroleum Production Tax entirely in kind pursuant to

Article 11.5;

(ii) unless it is also exercising the same right rateably among all
producers of Petroleum within the Republic of Mozambique (to the
extent practicable taking into account the geographical location of
the production in relation to the geographical location of the

requirements).

27.11 The Government undertakes that so long as this EPC subsists:

(a)

The Government, its political subdivisions, agencies and instrumentalities,
to the extent that they have or may acquire the power to do so, will not
expropriate, nationalise or intervene in the assets, rights, interests or any
other property of any kind of the Concessionaire held for the purpose of
Petroleum Operations including the rights held by the Concessionaire

hereunder.

: y

(b)

(c)

27.12 (a)

(b)

Without prejudice to the rights of the Government acting through MIREM
to regulate Petroleum Operations in the Republic of Mozambique, for the
purpose of this undertaking, the Government shall be deemed to have
intervened in the property or assets of the Concessionaire if (otherwise
than pursuant to a judgment or in exercise of its rights as a mortgage
creditor, or in accordance with the law of insolvency, liquidation or
creditor’s rights) it assumes power of management over such property or

assets or exercises effective control of such property or assets.

In the event of a breach of Article 27.11(a), nothing in the provisions of
Article 19.5 shall be read or construed as preventing consideration of the
projected flow of profits (if any) from Petroleum Operations hereunder for
the purpose of determining the value of property or assets expropriated,

nationalised or made subject to intervention.

In the event that the Petroleum Law is repealed or amended, the
Government undertakes to ensure that this EPC remains in full force and
effect provided always that nothing in this provision will be construed as
requiring the Government to relieve the Concessionaire from compliance
with the provisions of applicable law relating to Petroleum Operations, not

inconsistent herewith, which may be in force from time to time.

Where for the purpose of conducting Petroleum Operations hereunder the
Concessionaire, Operator or any Subcontractor requires from MIREM, the
Government or from any agency or instrumentality of the Government or
from a political subdivision thereof any approvals, licences, permits,
authorisations, consents or releases or any assistance, advice or guidance
relating to the above, then subject to the terms and conditions of this EPC,

the same shall be granted or given expeditiously and without undue delay.

Without prejudice to the generality thereof, the undertaking set out in
Article 27.12 (a) shall apply to:

86
27.13

formalities relating to the import and export of goods including the

export of Petroleum Produced hereunder;

formalities relating to the use by the Concessionaire of any form of

transport for the movement of employees, equipment and materials

and to the use of communication and port facilities in the Republic
of Mozambique;

- the grant of permits or other approvals required for the admission
into and employment in the Republic of Mozambique of Expatriate
Personnel;

- the grant of land rights or the permits or other approvals necessary
for the use of land in accordance with this Article;

- the grant of rights to take or use water and minerals;

- procedures and formalities relating to foreign exchange; and

- approval of assignments and, to the extent required, transactions

relating to the shares of any Person constituting the Concessionaire.

The Government will expedite all formalities regarding the
Concessionaire’s registration to do business in Republic of Mozambique
and the new registration of any leases, contracts or other documents. The
Government will, to the extent that circumstances and resources permit,
ensure that the Concessionaire and its employees and property enjoy

reasonable protection in Republic of Mozambique.

In the event of changes in petroleum legislation or in other Mozambican
legislation affecting Petroleum Operations that may, individually or in the
aggregate, create a material adverse effect to the economic benefits of the
Concessionaire or to the Government in terms of this EPC, the Parties shall, as
soon as possible after any of the above-mentioned situations occur, meet to
verify and agree on the changes, in all cases, that may be required to the EPC in
order to restore, as closely as possible, the economic benefits that the
Concessionaire would have derived if the change in the legislation had not been

effected.

ae
87 BY
The provisions of this Article shall not be read or construed as imposing any
limitation or constraint on the scope, or due and proper enforcement, of
Mozambican legislation which does not discriminate, or have the effect of
discriminating, against the Concessionaire, and provides for the protection of
health, safety, labor or the environment, or for the regulation of any category of
property or activity carried on in Mozambique, provided, however, that the
Government will at all times during the period of Petroleum Operations ensure
that, in accordance with the terms of Article 31, measures taken for the
protection of health, safety, labor or the environment are in accordance with
standards that are reasonable and generally accepted in the international

petroleum industry.

88

28.1

28.2

FP vecrtion £04

Article 28

Protection of the Environment

The Government will at all times during the life of the Petroleum Operations

ensure in accordance with this Article, that measures taken in the interest of

safety, health, welfare or the protection of the environment are in accordance

with standards generally accepted from time to time in the international

petroleum industry and are not unreasonable.

In carrying out Petroleum Operations hereunder the Concessionaire shall:

(a)

(b)

in accordance with accepted standards in the international petroleum
industry employ up-to-date techniques, practices and methods of
operation for the prevention of environmental damage, the control of

waste and the avoidance of unnecessary loss of, or damage to, natural

resources,

observe applicable laws and regulations of general application in force
from time to time in the Republic of Mozambique for the protection of

the environment; and

comply strictly with the obligations relating to the protection of the

environment it has assumed under any approved Development Plan .

The Concessionaire undertakes for the purposes of this EPC to take all

necessary and adequate steps in accordance with Good Oil Field Practices to:

(a)

(b)

ensure, if the Concessionaire is otherwise legally responsible, proper
compensation for injury to Persons or damage to property caused by

the Petroleum Operations;

avoid irremediable environmental damage to the EPC Area and

adjoining or neighbouring lands and marine areas caused by the

Concessionaire’s Petroleum Operations; and i

x

|

28.4

28.5

(c)

rehabilitate at its own cost all areas that suffer environmental damage

as a result of the Petroleum Operations.

If the Concessionaire fails to comply with the terms of Articles 28.2 or 28.3

or contravenes any law on the prevention of environmental damage and such

failure or contravention results in any environmental damage,

the

Concessionaire shall take all necessary and reasonable measures to remedy

such failure or contravention and the effects thereof.

(a)

(b)

If the Government has reasonable grounds to believe that any works or
installations erected by the Concessionaire or any operations carried
out by the Concessionaire in the EPC Area are endangering or may
endanger Persons or any property of any other Person or is causing
pollution or harming wildlife or the environment to a degree which the
Government considers unacceptable, the Government shall notify the
Concessionaire of its concerns and the Government and the
Concessionaire shall immediately consult to agree on remedial
measures to be taken by the Concessionaire. Said remedial measures
will be undertaken within a reasonable period of time to repair any
damage and to prevent further damage to the extent reasonably
practicable. If there is a disagreement between the Government and
the Concessionaire regarding the existence of a problem of the type
described in this Article or the remedial action to be taken by the
Concessionaire, such matter shall be submitted to a sole expert for

determination pursuant to Article 30.6.

In the case of any matter referred to a sole expert under Article 28.5(a),
if requested by the Government, the Concessionaire shall undertake
such temporary measures to address the Government’s concerns as

may be reasonably requested by the Government.

28.6 Without limitation to the generality of Articles 28.2, 28.3, 28.4 and 28.5, the

Concessionaire shall cause a consulting firm or individuals, approved by the

90 v
28.7

28.9

Government on account of their special knowledge of environmental matters,
to carry out an environmental impact study on terms of reference determined
by the Concessionaire and approved by the Government, in order to establish
what the effect will be on the environment, human beings, wildlife or marine
life in the EPC Area in consequence of the Petroleum Operations to be

undertaken under this EPC.

If the Concessionaire fails to comply with any terms contained in this Article
within a reasonable period of time the Government may, after giving the
Concessionaire written notice of such failure to comply and a reasonable
period of time necessary to take corrective action, take any action which may
be necessary to cure such failure, and recover, immediately after having taken
such action, all payments incurred in connection with such action from the
Concessionaire together with interest at the prevailing LIBOR rate plus one
(1) percentage point compounded quarterly and calculated from the date such
expenditure is made until repaid. “LIBOR” means the annual rate equal to the
three (3) month term of the London interbank offered rate for United States
dollar deposits as published by the Wall Street Journal or, if not published
therein, then by the Financial Times of London, on the first day of the month
following the first date any such payment is incurred. Should a rate not be
quoted for a relevant date (such as weekends or public holidays), then the first

subsequent quoted rate shall be used.

The Concessionaire and MIREM shall notify each other of any
environmentally, archaeologically, historically or similarly protected areas or

features which might be affected by the Petroleum Operations.

In the event that Petroleum Operations are intended to be conducted within
the boundaries of any protected area within the EPC Area, the Concessionaire
shall obtain such additional approvals from the Government, as may be

required by applicable law.

;
91 yY
29.1

Article 29

Surrender and Cancellation

The Concessionaire on giving to MIREM not less than thirty (30) days notice

may:

(a)

(b)

if its obligations in respect of any Exploration Period have been
fulfilled, at any time thereafter surrender its rights in respect of the
entire EPC Area with the consequence that no new obligations will

thereafter accrue; and

at any time, surrender its rights in respect of any acreage forming part
of the EPC Area with the consequence that no new obligations will

thereafter accrue in respect of such acreage; provided, however, that:

q@ no surrender by the Concessionaire of its rights over any part of
the EPC Area shall relieve the Concessionaire of any of its

obligations as set out in Article 4; and

(ii) | any area surrendered shall be continuously delineated by
meridians and parallels of latitude expressed in whole minutes

of a degree.

Unless otherwise provided in this Article, the Government may, by notice to

the Concessionaire, cancel this EPC for the reasons given in applicable law,

including in any of the following events:

(a)

(b)

the Concessionaire is in material breach of the terms and conditions of

this EPC;

the Concessionaire fails to materially comply within a reasonable
period of time with any final decision reached as a result of arbitration
proceedings conducted pursuant to Article 30.2 or fails within a

reasonable period of time to accept as final and binding the decision of,

22 N

29.3

©)

(d)

(a)

(b)

a sole expert to whom, pursuant to this EPC, any matter has been

referred under Article 30;

where the Concessionaire is one Person, an order is made or a
resolution is passed by a court of competent jurisdiction winding up
the affairs of the Concessionaire unless the winding up is for the
purpose of amalgamation or reorganisation and the Government has
been notified of the amalgamation or reorganisation, or if without the
approval of the Government, the majority of the shares in the

Concessionaire are acquired by third parties other than an Affiliated

Company; or

the Concessionaire is more than one Person and all Persons who
constitute the Concessionaire are for the purpose of Article 29.3(a)

Defaulting Participants.

In the event that more than one Person constitutes the Concessionaire,
and in respect of any such Person (hereinafter in this Article referred to
as the “Defaulting Participant”) an event occurs of the kind described
in Article 29.2(c) or any such Person (also hereinafter referred to as
the “Defaulting Participant”) is in material breach of an obligation
under this EPC which as provided in Article 5.2(a) is a several
obligation, the Government will not be entitled to cancel this EPC
pursuant to Article 29.2 or otherwise, unless all the Persons who
constitute the Concessionaire are Defaulting Participants, but may
subject to Article 29.4, serve on the Defaulting Participant a notice

(hereinafter referred to as an “Assignment Notice”).

Where an Assignment Notice has been served on a Defaulting
Participant, the Defaulting Participant shall forthwith, unconditionally,
without consideration, and free from all encumbrances assign its
undivided participating share in this EPC to the other Persons who

constitute the Concessionaire (the “Non-Defaulting Participants”) in

undivided shares in proportion to the undivided shares in which the we

3 aX
Non-Defaulting Participants hold their shares in this EPC, and each of
the Non-Defaulting Participants shall be obliged to accept that
assignment. A Non-Defaulting Participant accepting such an
assignment shall not be responsible for any obligations of the assigning
Defaulting Participant to the Government, or any third party which

accrued prior to the assignment.

29.4 The Government may cancel this EPC pursuant to Article 29.2 or serve an

Assignment Notice under Article 29.3 only if:

(a)

(b)

()

the Government gives not less than ninety (90) days notice (the
“Notice”) to the Concessionaire or, as the case may be, the Defaulting
Participant, of an intention to cancel this EPC or to serve an
Assignment Notice stating in detail in the Notice the alleged material
breach or other grounds for cancellation or service of an Assignment

Notice relied upon by the Government;

the Concessionaire or the Defaulting Participant is given a period of
thirty (30) days from its receipt of the Notice to provide any

information it wishes the Government to consider;

the Concessionaire or Defaulting Participant is given a period of sixty

(60) days from its receipt of the Notice:

(i) to cure or remove such material breach or other grounds
specified in the Notice for cancellation or service of an

Assignment Notice; or

(ii) if such material breach or other grounds aforesaid cannot be
cured or removed within such sixty (60) day period, to
immediately begin efforts to cure or remove the alleged
material breach or other grounds aforesaid and to diligently

pursue such efforts; or

v~

XS

94
29.5

nti:

@)

(iii) where it is impossible to cure or remove such material breach
or other grounds aforesaid, to pay reasonable compensation to

the Government , in respect thereof; and
the Concessionaire or the Defaulting Participant either:

(a has failed within the said sixty (60) days to cure or remove such
material breach or other grounds aforesaid pursuant to Article

29.4(c)(i);

(ii) has failed to diligently pursue efforts to cure or remove such
material breach or other grounds aforesaid pursuant to Article

29.4(c)(ii); or

(iii) in the event that it is impossible to cure or remove such
material breach or other grounds aforesaid, has failed within the
said sixty (60) days to pay reasonable compensation;

and the Concessionaire or the Defaulting Participant has not

commenced arbitration proceedings pursuant to Article 29.5.

Any dispute between the Parties as to whether :

(a)

(b)

(c)

(d)

opy

there are grounds under Article 29.2 on which this EPC may be

cancelled;

there are grounds under Article 29.3 on which an Assignment Notice

may be served on any Person;
the requirements of Article 29.4(a), (b) and (c) have been satisfied; or

the Concessionaire or, as the case may be, the Defaulting Participant
has remedied or removed a ground in respect of which this EPC may
be cancelled under Article 29.2 or an Assignment Notice served under
Article 29.3 or whether full, prompt and effective compensation has

been paid in respect of grounds for cancellation or the service of an
V
95 y

Assignment Notice which are impossible to remedy or remove;

iv f
vA &
|

shall be referred to arbitration under Article 30.

29.6 (a)

(b)

# wention sops

Where notice of a dispute has been given by the Concessionaire in
respect of any of the matters specified in Article 29.5, the Government
may not pursuant to Article 29.2 cancel this EPC until the matter or
matters in dispute have been resolved by an award and in that event

only if cancellation is consistent with the award rendered.

Where the existence of a material breach of the terms and conditions of
this EPC relates to a matter in dispute between the Government and
the Concessionaire which has been referred for determination by a sole
expert pursuant to Article 30.6, a notice served on the Concessionaire
pursuant to Article 29.4 may not rely upon that matter as a reason for
the intended cancellation of this EPC until the sole expert has
determined the matter and in that event only if to do so would be

consistent with the way in which the matter has been so determined.

A
9% SM
30.1

30.2

30.3

Article 30
Consultation, Arbitration and Independent Expert

For the purpose of this article there are two Parties, the Government and the

Concessionaire.

A dispute shall be resolved, if possible, by negotiation between the Parties. A
notice of the existence of a dispute shall be given by a Party to another in
accordance with the provisions of Article 35. In the event that no agreement is
reached within thirty (30) days after the date one Party notifies the other that a
dispute exists, or such longer period that is specifically provided for elsewhere
in this EPC, either Party shall have the right to have such dispute determined
by arbitration or an expert as provided for in this Article 30. Arbitration and
expert determination as aforesaid shall be the exclusive method of determining

a dispute under this EPC.

Subject to the provisions of this Article 30, and save for any matter to be
referred to a sole expert as provided in clause 30.6, the Parties shall submit
any dispute arising out of or in connection with this EPC which cannot be
resolved by negotiation as provided in clause 30.2 to arbitration as hereinafter

provided:

(a) the dispute shall be submitted to the International Centre for Settlement
of Investment Disputes (“ICSID”) for settlement by arbitration
pursuant to the Convention on the Settlement of Investment Disputes
between States and Nationals of Other States in accordance with the
arbitration rules thereof in effect on the Effective Date (the
“Convention”). It is hereby stipulated that the transaction to which this
EPC relates is an investment. The Parties agree that Anadarko shall be
treated as a national of Mauritius for the purposes of ICSID;

(b) the seat of the arbitration shall be Geneva, Switzerland, and the law of

the merits of the arbitration shall be Mozambique law. The arbitration
rw
sept 97
(c)

Bsevutics

))

(e)

(f)

shall be conducted in the English language. If for any reason an ICSID
arbitral tribunal declines to approve Geneva as the place of arbitration,
the place of arbitration for that case shall be the Permanent Court of
Arbitration in The Hague. Notwithstanding Article 32, the English
version of this EPC signed by the Parties shall be used as the official

translation in arbitral proceedings;

ENH has been designated to ICSID by the Government in accordance
with Article 25(1) of the Convention. The Government has given its
approval to this consent to arbitration in acoordance with Article 25(3)

of the Convention;

if the dispute is not between one or more Parties who are nationals of a
Contracting State, on the one hand, and the Government and/or ENH,
on the other hand, or if for any reason ICSID refuses to register a
request for arbitration or an arbitral tribunal established in accordance
with the ICSID Arbitration Rules determines that the dispute is not
within the jurisdiction of ICSID, the dispute shall be be settled by
arbitration in accordance with the UNCITRAL Arbitration Rules. In
the event that UNCITRAL Arbitration Rules shall be applied, the
appointing authority shall be the Permanent Court of Arbitration in The

Hague;

an award by an arbitrator or arbitrators shall be final and binding on all

Parties;

the arbitral panel shall be composed of three (3) arbitrators to be
appointed in accordance with the ICSID Rules, provided that, upon
mutual agreement of both Parties, the arbitration may be conducted by
a sole arbitrator appointed under the ICSID Rules. Unless both Parties
have agreed that the dispute shall be settled by a sole arbitrator, the
claimant Party shall nominate in the request for arbitration, and the
respondent Party shall nominate within thirty (30) days of the
registration of the request, one (1) arbitrator pursuant to the ICSID
Rules. Within a period of thirty (30) days from the date when both

arbitrators have accepted their appointments the arbitrators so

Vv
98 B)

30.4

tion saps

(g)

(h)

(i)

appointed shall agree on a third arbitrator, who shall act as Chairman
of the arbitral tribunal. If either Party fails to nominate an arbitrator as
provided above, or if the arbitrators nominated by the Parties fail to
agree on a third arbitrator within the period specified above, then
ICSID shall make such appointments as necessary in accordance with
the ICSID Rules. If both Parties have agreed that the dispute shall be
settled by a sole arbitrator the sole arbitrator shall be nominated by
agreement between them subject to acceptance by the nominated
arbitrator; provided that if the Parties are unable to agree on a nominee
for sole arbitrator within thirty (30) days from the date of the
registration of the request, then ICSID shall appoint the sole arbitrator

in accordance with the ICSID Rules;

insofar as practicable, the Parties shall continue to implement the terms
of this EPC notwithstanding the initiation of arbitral proceedings and
any pending disputes;

the provisions set out in this Article 30 shall continue after the

termination of this EPC; and

Neither any sole expert nor any arbitrator of the arbitral tribunal, as
applicable, shall be of the same nationality as any Party.

An award or a decision, including an interim award or decision, in arbitral

proceedings pursuant to this Article 30 shall be binding on the Parties and

judgment thereon may be entered in any court having jurisdiction for that

purpose. Each of the Parties hereby irrevocably waives any defences based

upon sovereign immunity and waives any claim to immunity:

(a)

in respect of proceedings in aid of arbitration or to enforce any such
award or decision including, without limitation, immunity from service

of process and from the jurisdiction of any court; and

99

30.5

30.6

(b) in respect of immunity from the execution of any such award or

decision against the property of the Republic of Mozambique held for

a commercial purpose.

Parties in this clause 30.4 shall be understood to include each Person

comprising the Concessionaire.

Any matter in dispute of a technical nature not involving interpretation of law
or the application of this EPC and which is required to be referred to a sole
expert for determination under the provisions of this EPC, including Articles
10.3 (e) and 28.5 (a) of this EPC and Article 2.1 (e) of Annex "C" or other
issues of a substantially equivalent nature to said clauses (or with respect to
any other matter which the Parties may otherwise agree to so refer) shall be
referred to a sole expert for determination by a Party giving notice to such
effect pursuant to Article 35. Such notice shall contain a statement describing
the dispute and all relevant information associated therewith. A sole expert
shall be an independent and impartial person of international standing with
relevant qualifications and experience appointed pursuant to the mutual
agreement of the Parties. Any sole expert appointed shall act as an expert and
not as an arbitrator or mediator and shall be instructed to endeavour to resolve
the dispute referred to him within thirty (30) days of his appointment, but in
any event within sixty (60) days of the appointment. Upon the selection of the
sole expert, the Party receiving the notice of referral above shall submit its
own statement containing all information it considers relevant with respect to
the matter in dispute. The decision of the sole expert shall be final and binding
and not subject to any appeal, save for fraud, corruption or manifest disregard
of applicable procedure of this EPC. If the Parties are unable to agree on the
appointment of a sole expert within twenty (20) days after a Party has received
a notice of referral under this Article the sole expert shall be selected by the
ICC Centre for Expertise, and the person so selected shall be appointed by the

Parties.

The sole expert shall decide the manner in which any determination is made,

including whether the Parties shall make oral or written submissions and

en 100

30.7

arguments, and the Parties shall co-operate with the sole expert and provide
such documentation and information as the sole expert may request. All
correspondence, documentation and information provided by a Party to the
sole expert shall be copied to the other Party, and any oral submissions to the
sole expert shall be made in the presence of all Parties and each Party shall
have a right of response. The sole expert may obtain any independent
professional or technical advice as the sole expert considers necessary. The
English version of this EPC signed by the Parties shall be used as the official
translation in any determination by the sole expert. The fees and expenses of a

sole expert appointed under the provisions of Article 30.5 shall be borne

equally by the Parties.

The Parties hereby agree not to exercise any right to institute proceedings to
set aside any interim or final arbitral award made pursuant to this Article 30,
except that nothing in this Article 30.7 shall be read or construed as imposing
any limitation or constraint on either Party’s right to seek to nullify any such
interim or final arbitral award (a) rendered by an ICSID arbitral tribunal on the
limited grounds and in accordance with the procedure set forth in Article 52 of
the Convention or (b) rendered by the arbitral tribunal pursuant to the
UNCITRAL Arbitration Rules on the limited grounds set forth in Article 52 of

the Convention.

101 \~

31.1

31.2

Article 31
Applicable Law

This EPC shall be governed by and construed in accordance with the laws of

the Republic of Mozambique.

(a)

(b)

(e)

The Government and the Concessionaire agree to cooperate on
preventing corruption. The Parties undertake to take administrative
disciplinary actions and rapid legal measures in their respective
responsibilities to stop, investigate and prosecute in accordance with
national law any person suspected of cormuption or other intentional

misuse resource.

No offer, gift, payments or benefit of any kind, which would or could
be construed as an illegal or corrupt practice, shall be accepted, either
directly or indirectly, as an inducement or reward for the execution of
this EPC or for doing or not doing any action or making any decision

in relation to this EPC.

The above is equally applicable to the Concessionaire, its Affiliated
Companies, agents, representatives, sub-contractors or consultants

when such offer, gift, payments or benefit violate:
(i) the applicable law of the Republic of Mozambique;

(ii) the laws of the country of formation of the Concessionaire or of
its ultimate parent company (or its principal place of

business); or,

(ili) the principles described in the Convention on Combating
Bribery of Foreign Public Officials in International Business
Transactions, signed in Paris on December 17, 1997, which
entered into force on February 15, 1999, and the Convention's
Commentaries.

102

31.3

References in this EPC to applicable law are without prejudice to the rights of
the Parties under clauses 9.11, 11.9 and 27.13 when such applicable law is

Mozambican law.

103

Article 32
Language

This EPC has been drawn up in the Portuguese and English languages and three (3)
originals of each text have been prepared for signature by the Government and the
Concessionaire. One (1) signed original of each text will be retained by the Parties.
Both the Portuguese and English text are binding. However, the Portuguese text will

prevail in case of conflict.

104

Article 33
Joint Operating Agreement

33.1 A joint operating agreement shall be signed between Persons constituting the

Concessionaire immediately upon execution of this EPC.

33.2 The joint operating agreement is subject to the approval of the Government

and such an approval is a condition for the EPC.

33.3. Every agreement other than the joint operating agreement relating to the
Petroleum Operations made between the Persons who constitute the
Concessionaire shall be consistent with the provisions of this EPC and shall

be submitted to MIREM as soon as the same has been executed.

BP yecution caps 105
Article 34

Future Agreements

It is understood that any written agreement which may at any time be concluded
between the Concessionaire on the one hand and the Government on the other, as may
be required or desired within the context of this EPC shall be deemed to have been

approved to the same extent as if it was originally included in this EPC.

106

F weution cops

Article 35
Notices

35.1 All notices, invoices and other communications hereunder shall be deemed to
have been properly given or presented, if delivered in writing in person or by
courier or sent by facsimile confirmed by courier at the addresses indicated in
Article 35.2 with the charges associated with the delivery of the notice,

invoice or other communication being paid by the sender.

35.2 All such notices shall be addressed to the Government or the Concessionaire,

as the case may be, as follows:
(a) The Government

MINISTERIO DOS RECURSOS MINERAIS

Prédio Montepio, Avenida Ferndo de Magalhies, 34, 1* floor
Caixa Postal 4724
Maputo, Mozambique

Attention : Chairman of the National Petroleum Institute
Telephone: +258 21 320935
Telefax : +258 21 430 850

(b) — Anadarko Mogambique Area 1, Limitada
Av. do Zimbabwe, 1214

Maputo

Attention. : Manager
Telephone: +258 21 214 400
Telefax : +258 21 494 710

bse 107 wl
(c) Empresa Nacional de Hidrocarbonetos E.P.

Av. 25 de Setembro, 270, block 1
Time Square, 4" floor

Caixa Postal 4787

Maputo, Mozambique

Attention : Chairman
Telephone: +258 21 429456
Telefax : +258 21 324808

35.3 Subject to Article 35.4 each Party hereto may substitute or change the

aforesaid address by giving written notice thereof to the others.

35.4. The Concessionaire shall at all times maintain an address in Maputo for the

purpose of service of notice.

F secatinn caps 108
,
IN WITNESS WHEREOF, the Government and the Concessionaire have signed this
EPC in three (3) originals in each of the Portuguese and English languages, as of the

date first herein above stated.

The Government

Esperanga Laurinda Francisco Nhiuane Bias

Minister of Mineral Resources

Date: ee [ie lo Lo

1 Limitada

Empresa Nacional de wiv daek
By: “eke TD Mad wh

Issufo lanwar Dauto Abdulé
Chairman of ENH Board

Date: 24) \: BOL

DISCRIPTION OF THE EPC AREA

ANNEX A

POINTS Latitude S Longitude E
A 10° 24' 53" 40° 29' 34"
E 10° 18' 46" 40° 40' 07"
N 10° 06' 42" 41° 00'

M 12° 00' 41° 00°

D 12° 00' 00" 40° 30' 00"

ANNEX B

MAP OF THE EPC AREA

40°00" 40°300°E 4t°00°E

10°0'0"

*30'0"S:

3
g

1°0'0"S

Ve
Sp

“00'S. 11°30'0

40°0'0"E 40°30'0"E A100

Annex “C”

EPC Accounting and Financial Procedure
TABLE OF CONTENTS

Section 1 General Provision ...............ccccceccsstesieesteesesneennesneneeneeenneee

1.1 Definitions... .

1.2. Statements required | to be submitted by ihe “Concessionair

1.3. Language and Units of Account

1.4 Payments .

1.5. Audit and Inspection Rig!
Section 2 Classification, Definition and Allocation of Costs and Expenditures

2.1. Exploration Costs...
2.2. Development and Production Capital Expenditures
2.3. Operating Costs.
2.4. Service Costs ..
2.5. General and Administrative Expenses
Section 3 Costs, Expenses, Expenditures and Credits of the Concessionaire

3.1 Costs recoverable without further approval of the Government. .........::sseereieeeeees 10
3.2 Costs recoverable only with approval of the Government
3.3. Costs not recoverable under the EPC
3.4 Recoverability and Deductibility ....
3.5 Credit under the EPC ..............
3.6 Duplication of Charges and Credits
Section 4 Records and Valuation of Assets

Section 5 Production Statement... ccs essseeesnecesereseesseceseecsnecseseneeseeeaneennegs 18
Section 6 Value of Production and Petroleum Production Tax Statement.............. 19
Section 7 Cost Recovery Statement oo... cece cscs eeeeeerssesessesnereeneerensceneeseneene 20
Section 8 Statement of Expenditure and Receipts 0.0.0... ccs eee teseestereeee 21
Section 9 Final End-of-Year Statement... ccc ecceceeceeseeceseeseenesesneseenenceseeteseenensenes 22
Section 10 Budget Statement 0... ccc eseereseesseseeseneessesssceneneesseecenseseensnenenees 23
Section 11 Long Range Plan and Forecast .....0......c.cccccesecesesecseseeseeterestesssseaeneseeees 24

11.1 Exploration Plan
11.2 Development Forecast.
11.3. Changes of Plan and Forecast
Section 12 Revision of Accounting and

Section 13 Conflict with the EPC..

Procedures.

Annex C
EPC Accounting and Financial Procedure

This Annex is attached to and made part of the Exploration and Production
Concession Contract dated December , 2006 awarded by the Government of
the Republic of Mozambique to Anadarko Mogambique Area 1, Limitada and
Empresa Nacional de Hidrocarbonetos, (ENH) E.P (hereinafter referred to as
“the EPC").

Page | of 29

Section 1 General Provisions

1.1

1.2

Definitions

For the purposes of this EPC Accounting and Financial Procedure the terms
used here in which are defined in applicable law, the EPC or the Joint
Operating Agreement shall have the same meaning when used in this EPC
Accounting and Financial Procedure.

Statements required to be submitted by the Concessionaire

(a) Within ninety (90) days of the Effective Date, the Concessionaire shall
submit to the Government a proposed outline of charts of accounts,
operating records and reports, which outline shall be in accordance
with applicable law and generally accepted and recognised accounting
principles, used in the international petroleum industry. Within ninety
(90) days of receiving the above submission Government shall either
indicate its approval of the proposal or request revisions to the
proposal. Within one hundred and eighty (180) calendar days after the
Government has approved the Concessionaire’s proposals, the
Concessionaire and Government shall approve an outline charts of
accounts, operating records and reports which shall describe the basis
of the accounting system and procedures to be developed and used
under the EPC. Following such approval, the Concessionaire shall
expeditiously prepare and provide the Government with formal copies
of the comprehensive charts of accounts related to the accounting,
recording and reporting functions, and allow Government to examine
the Concessionaire's manuals, if any, and to review procedures which
are, and shall be, observed under the EPC.

(b) Notwithstanding the generality of the foregoing, the Concessionaire is
required to make regular statements relating to the Petroleum
Operations. These Statements are as follows:

(i) Production Statement (see Section 5 of this Annex);

(ii) Value of Production and Petroleum Production Tax Statement
(see Section 6 of this Annex);

(iii) | Cost Recovery Statement (see Section 7 of this Annex);

(iv) Statement of Expenditures and Receipts (see Section 8 of this
Annex);

(v) Final End-of-Year Statement (see Section 9 of this Annex);
(vi) Budget Statement (see Section 10 of this Annex);

(vii) Long Range Plans (see Section 11 of this Annex).

Page 2 of 29

1.3

1.4

(c)

All reports and statements will be prepared in accordance with the
EPC, applicable law and, where there are no relevant provisions in
either of these, in accordance with generally accepted and recognised
accounting principles used in the international petroleum industry.

Language and Units of Account

(a)

(b)

(c)

Accounts shall be maintained in United States dollars and such other
currency as may be required under the applicable law. Metric units
and barrels shall be employed for measurements required under this
Annex. The language employed shall be English and such other
language as may be required under the applicable law. Where
necessary for clarification the Concessionaire may also maintain
accounts and records in other languages, units of measurement and
currencies.

It is the intent of this Accounting and Financial Procedure that neither
Government nor the Concessionaire should experience an exchange
gain or loss at the expense of, or to the benefit of, the other. However,
should there be any gain or loss from exchange of currency, it will be
credited or charged to the accounts under the EPC.

Amounts received and costs and expenditures made in Mozambican
Meticais or in United States dollars shall be converted from
Mozambican Meticais into United States dollars or from United States
dollars into Mozambican Meticais on the basis of the average of the
buying and selling exchange rates between the currencies in question
as published by Banco de Mocambique or in accordance with the
applicable law, prevailing on the actual day of the transaction on which
such amounts are received and costs and expenditures are paid, or as
agreed by the Parties.

Payments

(a)

(b)

(c)

(d)

Except as provided in Subsections 1.4(b) and (c), all payments between
the Parties shall, unless otherwise agreed, be in United States dollars
and through a bank designated by each receiving Party.

Payment of any tax by the Concessionaire shall be made in accordance
with the provisions of the EPC and the applicable law.

Discharge of the Concessionaire's obligation with respect to the
Petroleum Production Tax and the Government's share of Profit
Petroleum shall be made in accordance with the EPC.

All sums due by a Concessionaire to the Government under the EPC
during any calendar month shall, for each day such sums are overdue

Page 3 of 29

during such month, bear interest compounded quarterly at an annual
rate equal to LIBOR plus one (1) percentage point.

1.5. Audit and Inspection Rights of the Government

(a)

(b)

(c)

Upon giving the Concessionaire sixty (60) calendar days notice, the
competent authority of the Government shall have the right to audit the
Concessionaire's accounts and records maintained hereunder with
respect to each calendar year within three (3) years from the end of
each such calendar year. Notice of any exception to the
Concessionaire's accounts of any calendar year must be submitted to
the Concessionaire within three (3) years from the end of such calendar
year. For purposes of auditing, the Government may examine and
verify at reasonable times all charges and credits relating to the
Petroleum Operations such as books of account, accounting entries,
material records and any other documents, correspondence and records
necessary to audit and verify the charges and credits. Furthermore the
auditors shall have the right in connection with such audit to visit and
inspect, subject to reasonable notification, all sites, plants, facilities,
warehouses and offices of the Concessionaire serving the Petroleum
Operations including visiting personnel associated with those
operations.

Without prejudice to the finality of matters as described in Subsection
1.5(a) all documents referred to in that sub-section shall be maintained
and made available for inspection by the Government for such a time
as prescribed by the applicable law.

In the event that Government does not conduct an audit with respect to
a calendar year or conducts the audit but does not issue an audit report
within the time specified in Subsection 1.5 (a) above, Government
shall be deemed not to have objected the Cost Recovery Statement
prepared and maintained by the Concessionaire and such Cost
Recovery Statement shall be considered true and correct for Cost
Recovery purposes for such calendar year absent manifest disregard of
applicable procedure, fraud or wilful misconduct. In case where
Government conducts a review and issue an audit report, Government
shall be deemed not to have objected to the Cost Recovery Statement
and such Cost Recovery Statement shall be considered true and correct
for Cost Recovery purposes for such calendar year with respect to each
item which is not the subject of an exception in such audit report
absent manifest disregard of applicable procedure, fraud or wilful
misconduct.

i

Page 4 of 29 B)

Ms
Section 2 Classification, Definition and Allocation of Costs
and Expenditures

2.1.

2.2.

All expenditures relating to the Petroleum Operations shall, subject to
applicable law be classified, defined and allocated as follows:

Exploration Costs

Are all direct and allocated indirect costs incurred in the search for Petroleum
in the EPC Area, including but not limited to:

(a)

(b)
(c)

(d)

(e)

())

Aerial, geophysical, geochemical, paleontological, geological,
topographical and seismic surveys and studies and their interpretation.

Core hole drilling and water well drilling.

Labour, materials and services used in drilling wells with the object of
finding new petroleum reservoirs or for the purpose of appraising the
extent of Petroleum Reservoirs already discovered provided such wells
are not completed as producing wells.

Facilities used solely in support of these purposes including access
roads and purchased geological and geophysical information.

Service Costs allocated to the Exploration Operations on a_ basis
determined by applicable law or in absence of such law agreed to
between the Government and the Concessionaire on a systematic basis
and, failing agreement, to be determined by a sole expert in accordance
with Article 30 of the EPC.

General and Administrative Expenses allocated to the Exploration
Operations on a basis determined by applicable law or in absence of
such law agreed to between the Government and the Concessionaire on
a systematic basis and, failing agreement, to be determined by a sole
expert in accordance with Article 30 of the EPC.

Development and Production Capital Expenditures

These shall consist of all expenditures incurred in the Development and
Production Operations, including but not limited to:

(a)

Drilling wells which are completed as producing wells and drilling
wells for purposes of producing from a Petroleum Reservoir already
discovered whether these wells are dry or producing.

Ne
Page 5 of 29 y

2.3.

(b) Completing wells by way of installation of casing or equipment or
otherwise after a well has been drilled for the purpose of bringing the
well into use as a producing well.

(c) Intangible drilling costs such as labour, consumable material and
services having no salvage value which are incurred in drilling and
deepening of wells for production purposes.

(d) The costs of field facilities such as flow lines, production and treatment
units, wellhead equipment, subsurface equipment, enhanced recovery
systems, offshore platforms, Petroleum storage facilities, export
terminals and piers, harbours and related facilities, access roads for
production activities.

(e) Engineering and design studies for field facilities.

(f) Service Costs allocated to the Development and Production Operations
on a basis determined by applicable law or in absence of such law
agreed to between the Government and the Concessionaire on a
systematic basis and, failing agreement, to be determined by a sole
expert in accordance with Article 30 of the EPC.

(g) General and Administrative Expenses allocated to the Development
and Production Operations on a basis determined by applicable law or
in absence of such law, agreed to between the Government and the
Concessionaire on a systematic basis and, failing agreement, to be
determined by a sole expert in accordance with Article 30 of the EPC.

Operating Costs

These are all expenditures incurred in the Petroleum Operations after the start
of the Commercial Production which are other than Exploration Costs,
Development and Production Capital Expenditures, General and
Administrative Expenses and Service Costs, including but not limited to:

(a) Operating, servicing, maintaining and repairing production and
injection wells and all field facilities completed during the
Development and Production Operations.

(b) Planning, producing, controlling, measuring and testing the flow of
Petroleum and collecting, gathering, treating, storing and transferring
the Petroleum from the Petroleum Reservoir to the Delivery Point.

(c) The balance of General and Administrative Expenses and Service
Costs not allocated to the Exploration Operations or the Development
and Production Operations.

Page 6 of 29 \
2.4.

2.5.

Service Costs

These are direct and indirect expenditures in support of the Petroleum
Operations including warehouses, offices, camps, piers, marine vessels,
vehicles, motorised rolling equipment, aircraft, fire and security stations,
workshops, water and sewage plants, power plants, housing, community and
recreational facilities and furniture, tools and equipment used in these
activities. Service costs in any calendar year shall include the total costs
incurred in such year to purchase and/or construct said facilities as well as the
annual costs to maintain and operate the same. All Service Costs will be
regularly allocated as specified in Subsections 2.1(e), 2.2(f) and 2.3 to
Exploration Costs, Development and Production Capital Expenditures and
Operating Costs.

Service Costs incurred during the period commencing with the Effective Date
and ending with the date of approval by the Government of the first
Development Plan for a proposed Development and Production Area, shall be
fully allocated to Exploration Cost. Commencing with the date of approval by
the Government of the first Development Plan for a proposed Development
and Production Area, and if it becomes necessary allocate Service Costs to or
between Petroleum Operations, such allocation shall be made on an equitable
basis in accordance with applicable law, or in absence of such law, agreed to
between the Government and the Concessionaire on a systematic basis and,
failing agreement, the allocation to be determined by a sole expert in
accordance with Article 30 of the EPC.

The Concessionaire shall furnish a description of its allocation procedures
pertaining to Service Costs, along with each proposed Development Plan.

General and Administrative Expenses

(a) All main office, field office and general administrative costs in the
Republic of Mozambique including but not limited to supervisory,
accounting and employee relations services.

(b) An overhead charge for services rendered outside the Republic of
Mozambique for managing the Petroleum Operations and for staff
advice and assistance including financial, legal, accounting and
employee relations services. This charge shall be five percent (5%) of
contract costs up to five million US dollars (US$5,000,000), three
percent (3%) of that portion of contract costs between five million US
dollars (US$5,000,000) and ten million US dollars (US$10,000,000)
and one and one half percent (1.5%) of contract costs which are in
excess of ten million US dollars (US$10,000,000). The contract costs
referred to herein shall include all Exploration Costs, Development and
Production Capital Expenditures, Operating Costs and Service Costs.

(c) All General and Administrative Expenses will be regularly allocated as
specified in Subsections 2.1(f), 2.2(g) and 2.3 to Exploration Costs,

Page 7 of 29 y

Development and Production Capital Expenditures and Operating
Costs.

General and Administrative Expenses incurred during the period commencing
with the Effective Date and ending with the date of approval by the
Government of the first Development Plan for a proposed Development and
Production Area, shall be fully allocated to Exploration Cost. Commencing
with the date of approval by the Government of the first Development Plan for
a proposed Development and Production Area, if it becomes necessary to
allocate General and Administrative Expenses to or between Petroleum
Operations, such allocation shall be made on an equitable basis agreed
between the Parties in accordance with applicable law, failing agreement, the
allocation to be determined by a sole expert in accordance with Article 30 of
the EPC.

Concessionaire shall furnish a description of its allocation procedures
pertaining to General and Administrative Expenses, along with each proposed
Development Plan.

2.6 Decommissioning Fund

For the purpose of costs related to the implementation of a Decommissioning Plan
a Decommissioning Fund shall be established for each Development and
Production Area, commencing from the calendar quarter in whichever of the
following situations first occur:

a) the Petroleum Produced has reached 50% of the aggregate
recoverable reserves as determined in an approved Development
Plan and any successive reappraisal of such initial recoverable
reserves; or

b) five (5) years prior to the expiry or surrender of this EPC or the use
of any facility for the purpose of extracting Petroleum from a
Production and Development Area within this EPC is permanently
terminated.

For every subsequent calendar quarter in which Petroleum is produced, the
Concessionaire shall charge as Operating Costs a portion of the estimated future
cost of Decommissioning.

The amount to be deposited in the Decommissioning Fund for a calendar quarter
shall be charged as Operating Costs subject to the Cost Recovery limitation
stipulated in article 9.5 of the EPC and calculated in the following manner:

Page 8 of 29 »
QD = (ECA X (CPP/EPR)) - DFB

where:

QD

ECA

EPR

CPP

DFB

is the amount of funds to be transferred to
the Decommissioning Fund in respect of the
relevant calendar quarter;

is the estimated cost of abandonment
operations established pursuant to the
Decommissioning Plan;

is the estimated remaining Petroleum
reserves to be recovered at the time the
Decommissioning Fund was opened;

is the cumulative production of Petroleum
of the relevant calendar quarter

is the Decommissioning Fund balance at the
end of the previous calendar quarter.

Page 9 of 29

Section 3 Costs, Expenses, Expenditures and Credits of the
Concessionaire

3.1

Costs recoverable without further approval of the Government.

Subject to the provisions of the EPC and applicable law, the Concessionaire
shall bear and pay the following costs and expenses in respect of the
Petroleum Operations. These costs and expenses will be classified under the
headings referred to in Section 2. They are recoverable by the Concessionaire
under the EPC and include, but are not limited to the following:

(a) Surface Rights

This covers all direct costs attributable to the acquisition, renewal or
relinquishment of surface rights acquired and maintained in force for
the EPC Area.

(b) Labour and Associated Labour Costs

(i) gross salaries and wages including bonuses and premiums of
the Concessionaire's employees directly engaged in the
Petroleum Operations, irrespective of the location of such
employees, it being understood that in the case of those
personnel only a portion of whose time is dedicated to the
Petroleum Operations, only that pro-rata portion of applicable
salaries, wages and fringe benefits will be charged;

(ii) the Concessionaire's costs regarding holiday, vacation,
sickness, severance unless for dismissal of an employee without
cause as determined by a court or arbitral body of competent
jurisdiction and disability, retirement and survival payments
applicable to the salaries and wages chargeable under (i) above.
In respect of the severance, retirement, and survival payments
mentioned above, the amount that will be cost recoverable shall
be in proportion of the total time the employee was directly
engaged in the Petroleum Operations on a full time basis to the
employee's total tenure with the Concessionaire and its
Affiliates. If it becomes necessary to allocate these amounts to
or between Petroleum Operations, such allocation shall be
made on an equitable basis in accordance with applicable law,
in the absence of such law as agreed between the Government
and the Concessionaire and, failing agreement, the allocation to
be determined by a sole expert in accordance with Article 30 of
the EPC.

Page 10) of 29 x
(c)

(d)

(iti)

(iv)

(vy)

(vi)

expenses or contributions made pursuant to assessments or
obligations imposed under the applicable law which are
applicable to the Concessionaire's cost of salaries and wages
chargeable under (i) above;

the Concessionaire's cost of established plans for employees'
life insurance, hospitalisation, pensions, and other benefits of a
like nature customarily granted to the Concessionaire's
employees;

reasonable travel and personal expenses of employees of the
Concessionaire including those made for travel and relocation
of the expatriate employees and their families assigned to the
Republic of Mozambique, all of which shall be in accordance
with the Concessionaire's normal practice;

any personal income taxes of the Republic of Mozambique
incurred by employees and paid or reimbursed by the
Concessionaire.

Transportation

The cost of transportation of employees, equipment, materials and
supplies necessary for the conduct of the Petroleum Operations.

Charges for Services

@

(ii)

Third Party Contracts

The actual costs of contracts for technical and other services
entered into by the Concessionaire for the Petroleum
Operations, made with third parties other than Affiliated
Companies of the Concessionaire are recoverable, provided that
the prices paid by the Concessionaire are no higher than those
generally charged by other international or domestic suppliers
for comparable work and services.

Affiliated Companies of Concessionaire

Without prejudice to the charges to be made in accordance with
Subsection 2.5, in the case of services rendered to the
Petroleum Operations by an Affiliated Company of the
Concessionaire, the charges will be based on actual costs and
will be competitive. The charges will be no higher than the
most favourable prices charged by the Affiliated Company to
third parties for comparable services under similar terms and
conditions elsewhere. The Concessionaire shall specify the
amount of the charges which contributes an allocated
proportion of the general material, management, technical and
other costs of the Affiliated Company, and the amount which is

N
Page I of 29
the direct cost of providing the services concerned. If
necessary, certified evidence regarding the basis of prices
charged may be obtained from the auditors of the Affiliated
Company.

(e) Material

@

(ii)

(iii)

General

So far as is practicable and consistent with efficient,
economical and internationally accepted —_ operational
requirements, only such material shall be purchased or
furnished by the Concessionaire for use in the Petroleum
Operations as may be required for use in the reasonably
foreseeable future and to the extent that such purchase or
supply are in accordance with the EPC.

Warranty of Material

The Concessionaire does not warrant material beyond the
supplier's or manufacturer's guarantee and, in case of defective
material or equipment, any adjustment received by the
Concessionaire from the suppliers/ manufacturers or their
agents will be credited to the accounts under the EPC.

Value of material charged to the accounts under the EPC

(a) Except as otherwise provided in (b) below material
purchased by the Concessionaire for use in the
Petroleum Operations shall be valued to include invoice
price less trade and cash discounts (if any), purchase
and procurement fees plus freight and forwarding
charges between point of supply and point of shipment,
freight to port of destination, insurance, taxes, customs
duties, consular fees, other items chargeable against
imported material and where applicable handling and
transportation expenses from point of importation to
warehouse or operating site, and its costs should not
exceed those then currently prevailing in normal arms-
length transactions on the open market.

(b) Materials purchased from Affiliated Companies of the
Concessionaire shall be charged at the prices specified
in (1) and (2) hereof.

(1) | New material (condition "A") shall be valued at
the current international price which should not
exceed the price prevailing in normal arms-
length transactions on the open market.

Page 12 of 29 yr

as
Q)

Used material (conditions "B" and "C")

(i)

(ii)

(iii)

(iv)

(v)

Page 13 of 29

material which is in sound and
serviceable condition and is suitable for
reuse without reconditioning shall be
classified as condition "B" and priced at
seventy-five percent (75%) of the current
price of new materials defined in (1)
above.

material which cannot be classified as
condition "B" but which:

(a) after reconditioning will be
further serviceable for original
function as good second-hand
material condition "B", or

(b) is serviceable for original
function but substantially not
suitable for reconditioning,

shall be classified as condition "C" and
priced at fifty percent (50%) of the
current price of new material as defined
in (1) above. The cost of reconditioning
shall be charged to the reconditioned
material provided that the condition "C"
material value plus the cost of
reconditioning does not exceed the value
of condition "B" material.

material which cannot be classified as
condition "B" or condition "C" shall be
priced at a value commensurate with its
use.

material involving erection costs shall be
charged at the applicable percentage, in
accordance to its condition, of the current
dismantled price of new material as
defined in (1) above.

when the use of material is temporary
and its service to the Petroleum
Operations does not justify the reduction
in price as provided for in (2)(ii) hereof,
such material shall be priced on a basis
that will result in a net charge to the
(fp)

(g)

(h)

@

0)

accounts under the EPC consistent with
the value of the service rendered.

Rentals, Duties and Other Assessments

All rentals, taxes, levies, charges, fees, contributions and any other
assessments and charges levied by the Government, its political
subdivisions, agencies and instrumentalities, to the extent that they
have or may acquire the power to do so, in connection with the
Petroleum Operations and paid directly or indirectly by the
Concessionaire with the exception of the Corporate Income Tax
imposed on the Concessionaire.

Insurance and Losses

Insurance premia and costs incurred for insurance arranged in
accordance with the EPC provided that if such insurance is wholly or
partly placed with an Affiliated Company of the Concessionaire, such
premia and costs shall be recoverable only to the extent generally
charged by competitive insurance companies other than an Affiliated
Company of the Concessionaire. Costs and losses incurred as a
consequence of events which are, and in so far as, not made good by
insurance obtained under the EPC are recoverable under the EPC.

Legal Expenses

All costs and expenses of litigation and legal or related services
necessary or expedient for the procuring, perfecting, retention and
protection of the EPC Area, and in defending or prosecuting lawsuits
involving the EPC Area or any third party claim arising out of
activities under the EPC, or sums paid in respect of legal services
necessary or expedient for the protection of joint interest of the
Government and the Concessionaire are recoverable. Where legal
services are rendered in such matters by salaried or regularly retained
lawyers of the Concessionaire or an Affiliated Company of the
Concessionaire, such compensation will be included instead under
Subsection 3.1(b) or 3.1(d) above, as applicable.

Training Costs

All costs and expenses incurred by the Concessionaire in training of its
employees located in Mozambique and engaged in the Petroleum
Operations pertaining to activities in the EPC Area and such other
training as required under the EPC or applicable law.

General and Administrative Expenses

The costs described in Subsection 2.5(a) and the charge described in
Subsection 2.5(b).

N

Page 14 of 29 nN
d

3.2

3.3

3.4

3.5

(k) _ The costs of any guarantee required by the Government under the EPC.

(b Payments into the Decommissioning Fund and cost incurred for
decommissioning according to applicable law and the EPC.

Costs recoverable only with approval of the Government

Interest, fees and related charges incurred on commercial loans raised by the
Concessionaire for the Petroleum Operations to the extent that such interest,
fees and related charges are commensurate with interest, fees and related
charges normally paid on loans of such nature, approval in respect thereof not
to be unreasonably withheld.

Costs not recoverable under the EPC

(a) Petroleum marketing or transportation costs of Petroleum beyond the
Delivery Point.

(b) Costs of arbitration and the independent expert under Article 30 of the
EPC.

(c) Petroleum Production Tax and Corporate Income Tax

(d) _ Fines and penalties imposed by any public authority in the Republic of
Mozambique or elsewhere.

Recoverability and Deductibility

The determination of whether the costs and expenses set forth herein are
recoverable or non-recoverable shall apply only to this EPC, and shall not be
interpreted to preclude the Concessionaire from deducting said amounts in
computing its net income from the Petroleum Operations for Corporate
Income Tax purposes under applicable law.

Credit under the EPC

The net proceeds of the following transactions will, subject to applicable law,
be credited to the accounts under the EPC:

(a) The net proceeds of any insurance or claim in connection with the
Petroleum Operations or any assets charged to the accounts under the
EPC when such operations or assets were insured and the premia
charged to the accounts under the EPC.

(b) Revenue received from outsiders for the use of property or assets
charged to the accounts under the EPC.

f
Page 15 of 29 yt

3.6

(c)

(d)

(e)

()

Any adjustment received by the Concessionaire from the
suppliers/manufacturers or their agents in connection with defective
material the cost of which was previously charged by the
Concessionaire to the accounts under the EPC.

Rentals, refunds or other credits received by the Concessionaire which
apply to any charge which has been made to the accounts under the
EPC.

The amounts received for inventory materials under the EPC and
subsequently exported from the Republic of Mozambique without
being used in the Petroleum Operations.

Legal expenses charged to the accounts under Subsection 3.1(h) and
subsequently recovered by the Concessionaire.

Duplication of Charges and Credits

Notwithstanding any provision to the contrary in this Accounting and
Financial Procedure, it is the intention that there shall be no duplication of
charges or credits in the accounts under the EPC.

Page 16 of 29

Section 4 Records and Valuation of Assets

The Concessionaire shall maintain detailed records of property in use for the
Petroleum Operations in accordance with applicable law and normal practice
in exploration and production activities of the international petroleum
industry. At reasonable intervals but at least once a year with respect to
movable assets with an individual value equal to or greater than US$100 (one
hundred US dollars) per unit and once every five (5) years with respect to
immovable assets, inventories of the property under the EPC shall be taken by
the Concessionaire. The Concessionaire shall give the Government at least
thirty (30) days written notice of its intention to take such inventory and the
Government shall have the right to be represented when such inventory is
taken. The Concessionaire will clearly state the principles upon which
valuation of the inventory has been based. When an assignment of rights
under the EPC takes place a special inventory may be taken by the
Concessionaire at the request of the assignee provided that the costs of such
inventory are borne by the assignee.

Page 17 of 29
Section 5 Production Statement

5.1

5.2

Subsequent to the commencement of Commercial Production from the EPC
Area, the Concessionaire shall submit a monthly production statement
(hereinafter referred to as the “Production Statement”) to the Government
showing the following information for each Development and Production

Area:

(a)
(b)
(c)

(d)
(e)
(f)
(g)

The quantity of Crude Oil produced.
The quantity of Natural Gas produced.

The quantities of Petroleum used for the purposes of carrying on
drilling and production operations and pumping to field storage.

The quantities of Natural Gas flared.
The size of Petroleum stocks held at the beginning of the month.
The size of Petroleum stocks held at the end of the month.

Any other relevant information as may be required under the
applicable law.

The Production Statement of each calendar month shall be submitted to the
Government no later than twenty (20) calendar days after the end of such
calendar month.

Page 18 of 29 we .

Section 6 Value of Production and Petroleum Production Tax

Statement

6.1

6.2

The Concessionaire shall prepare a statement covering the determination of
the fair market value of Crude Oil and Natural Gas respectively, produced
during each calendar month and the value of the Petroleum Production Tax
payable to the Government. This statement shall contain the following
information:

(a)

(b)

(c)

(d)

The quantities and prices realised therefor by the Concessionaire as a
result of sales of Crude Oil and Natural Gas respectively to third
parties made during the calendar month in question.

The quantities and the prices realised therefor by the Concessionaire as
a result of sales of Crude Oil and Natural Gas respectively made during
the calendar month in question, other than to third parties.

The quantity of stocks of Crude Oil and if applicable Natural Gas at the
end of the preceding calendar month.

The quantity of stocks of Crude Oil and if applicable Natural Gas at the
end of the calendar month in question.

The total Petroleum Production Tax liability for Crude Oil and Natural
Gas respectively for the calendar month.

Published information available to the Concessionaire, when requested
by the Government, concerning the prices of Crude Oil or Natural Gas
produced by the main petroleum producing and exporting countries
including contract prices, discounts and premia, and prices obtained on
the spot markets.

The Value of Production and Petroleum Production Tax Statement of each
calendar month shall be submitted to the Government not later than thirty (30)
calendar days after the end of such calendar month.

N
Page 19 of 29 nN

Section 7 Cost Recovery Statement

7A

7.2

The Concessionaire shall prepare with respect to each calendar quarter a cost
recovery statement (hereinafter referred to as the “Cost Recovery Statement”)
containing the following information:

(a)
(b)
(c)

(d)

(e)

(fp)

(g)

Recoverable costs carried forward from the previous quarter, if any.
Recoverable costs for the quarter in question.

Total recoverable costs for the quarter in question (Subsection 7.1(a)
plus Subsection 7.1(b)).

Quantity and value of Cost Petroleum taken proportionally in Crude
Oil and Natural Gas and disposed of by the Concessionaire for the
quarter in question.

EPC costs recovered for the quarter in question.

Total cumulative amount of EPC costs recovered up to the end of the
quarter in question.

Amount of recoverable EPC costs to be carried forward into the next
quarter.

The Cost Recovery Statement of each quarter shall be submitted to the
Government no later than sixty (60) calendar days after the end of such
quarter.

Page 20 of 29 x
Section 8 Statement of Expenditure and Receipts

8.1

8.2

The Concessionaire shall prepare with respect to each calendar quarter a
statement of expenditures and receipts under the EPC (hereinafter referred to
as the “Statement of Expenditure and Receipts”). The statement will
distinguish between Exploration Costs, Development and Production Capital
Expenditures and Operating Costs and decommissioning costs including
amounts drawn from the Decommissioning Fund and will identify major items
of expenditures within these categories. The statement will show the
following:

(a) Actual expenditures and receipts for the quarter in question.

(b) Cumulative expenditure and receipts for the budget year in question.
(c) Latest forecast cumulative expenditures at the year end.

(d) Variations between budget forecast and latest forecast and explanations

thereof.

The Statement of Expenditure and Receipts of each calendar quarter shall be
submitted to the Government no later than thirty (30) calendar days after the
end of such quarter.

ai
Page 21 of 29
Section 9 Final End-of-Year Statement

The Concessionaire will prepare a Final End-of-Year Statement. The
statement will contain information as provided in the Production Statement,
Value of Production and Petroleum Production Tax Statement, Cost Recovery
Statement and Statement of Expenditures and Receipts but will be based on
actual quantities of Petroleum produced and expenses incurred. Based upon
this statement, any adjustments that are necessary will be made to the
payments made by the Concessionaire under the EPC. The Final End-of-Year
Statement of each calendar year shall be submitted to the Government within
ninety (90) calendar days of the end of such calendar year.

Page 22 of 29
Section 10 Budget Statement

10.1

10.2

10.3

The Concessionaire shall prepare an annual budget statement (hereinafter
referred to as the “Budget Statement”). This will distinguish between
Exploration Costs, Development and Production Capital Expenditures and
Operating Costs and will show the following:

(a) Forecast expenditures and receipts for the budget year under the EPC.

(b) Forecast cumulative expenditures and receipts to the end of the said
budget year.

(c) A schedule showing the most important individual items of forecast
Development and Production Capital Expenditures for the said budget
year.

The Budget Statement shall be submitted to the Government with respect to
each budget year no Jess than ninety (90) calendar days before the start of the
year except in the case of the first year of the EPC when the Budget Statement
shall be submitted within sixty (60) calendar days of the Effective Date.

It is recognised by the Concessionaire and the Government that the details of
the Budget Statement may require changes in the light of existing
circumstances and nothing herein contained shall limit the flexibility to make
such changes. Consistent with the foregoing, the revision of said Statement is
provided for annually.

Page 23 of 29

Section 11 Long Range Plan and Forecast

14

The Concessionaire shall prepare and submit to the Government either one or
both of the following two (2) long range plans, whichever is appropriate:

Exploration Plan

During the Exploration Period, the Concessionaire shall prepare an
Exploration Plan for each period of the current year and next calendar year
commencing as of the first day of January following the Effective Date
(hereinafter referred to as the “Exploration Plan”) which shall contain the
following information:

(a) Estimated Exploration Costs showing outlays for each of the calendar
years covered by the Exploration Plan.

(b) Details of seismic operations planned for each such year.
(c) Details of all drilling activities planned for each such year.
(d) Details of infrastructure utilisation and requirements.

The first such Exploration Plan shall also include the above information for
the period starting on the Effective Date and ending on the last day of
December of that calendar year.

The Exploration Plan shall be revised at the beginning of each calendar year
following of the Effective Date. The Concessionaire shall prepare and submit
to the Government the first Exploration Plan within sixty (60) calendar days of
the Effective Date and thereafter shall prepare and submit to the Government
no less than ninety (90) calendar days before the end of each calendar year
following the Effective Date a revised Exploration Plan.

Development Forecast

The Concessionaire shall prepare a development forecast for each period of
five (5) calendar years (hereinafter referred to as the “Development Forecast”)
commencing as of the first day of January following the date when the first
Development Plan is approved and the Concessionaire commences the
implementation of such plan.

The Development Forecast shall contain the following information:

(a) Forecast of Development and Production Capital Expenditures for each
of the five (5) calendar years.

(b) _ Forecast of Operating Costs for each such calendar year.

Page 24 of 29

ry
(c) Forecast of Petroleum production for each such calendar year.

(d) Forecast of number and types of personnel employed in the Petroleum
Operations in the Republic of Mozambique.

(e) Description of proposed Petroleum marketing arrangements.
(f) Description of main technologies employed.

(g) Description of working relationship of the Concessionaire to the
Government.

The Development Forecast shall be revised at the beginning of each calendar
year commencing as of the second year of the first Development Forecast.
The Concessionaire shall prepare and submit to the Government the first
Development Forecast within one hundred and twenty (120) calendar days of
the date when the first Development Plan is approved and the Concessionaire
commences the implementation of such plan and thereafter shall prepare and
submit a revised Development Forecast to the Government no later than forty-
five (45) calendar days before each calendar year commencing as of the
second year of the first Development Forecast.

Changes of Plan and Forecast

It is recognised by the Concessionaire and the Government that the details of
the Exploration Plan and Development Forecast may require changes in the
light of existing circumstances and nothing herein contained shall limit the
flexibility to make such changes. Consistent with the foregoing the revision of
said Plan and Forecast is provided for annually.

Page 25 of 29
Section 12 Revision of Accounting and Financial Procedures

The provisions of this Accounting and Financial Procedure may be amended
only in accordance with the EPC. Any such amendments shall be made in
writing and shall state the date upon which the amendments shall become
effective.

Page 26 of 29

Section 13 Conflict with the EPC

In the event of any conflict between the provisions of this Accounting and
Financial Procedure and the EPC, the provisions of the EPC shall prevail.

Page 27 of 29

Ra LooE_eE™”™”™™—~<h<s—~—h lO Oe CU eee eee eee

ANNEX “D”

Bank Guarantee

[Date]

The Ministry for Mineral Resources
Av. Ferndo de Magalhaes, 34
Maputo

Mozambique

1. We understand that, on December , 2006, the Government of the Republic of
Mozambique, Empresa Nacional de Hidrocarbonetos, (ENH) E.P and Anadarko
Mogambique Area 1, Limitada (the “Guarantee Party”) entered into an Exploration and
Production Concession Contract for Area 1 “Offshore” of the Rovuma Block in Mozambique
(the “EPC”). For purposes of this Bank Guarantee, ENH and the Guarantee Party are
collectively referred to as the “Concessionaire”. Capitalised words not defined in this Bank
Guarantee shall have the meaning ascribed to them in the EPC.

2. We, the undersigned [BANK LEGAL NAME] (the “Bank”), hereby, save for the conditions
stipulated below in clause 5, unconditionally and irrevocably guarantee in favour of the
Government of the Republic of Mozambique (the “Government’) the due and punctual
payment of all sums owed to the Government and unpaid by the Guarantee Party in respect

of:

24 the Concessionaire’s failure to fulfil the Exploration work commitments in relation to
the initial Exploration Period, up to a maximum of United States dollars two hundred
sixty-eight million (US$ 268,000,000); or

2.2 in the event that the Concessionaire has elected to enter the second Exploration
Period, the Concessionaire’s failure to fulfil the Exploration work commitments in
relation to the second Exploration Period, up to a maximum of United States dollars
one hundred ninety-seven million (US$ 197,000,000).

3. The guarantee amounts referred to in clause 2 above shall be reduced from time to time
upon delivery to the Bank of a certificate from the Concessionaire countersigned on behalf
of the Government setting forth the amount of such reduction based on completion of the
corresponding items of the Minimum Expenditure resulting from the Exploration work
commitments stipulated in the EPC. Va

4, This Bank Guarantee shall become effective on the Effective Date of the EPC and shall
terminate on the expiry of the initial Exploration Period, or if applicable, on the expiry of any
subsequent Exploration Period, or such earlier time as the total of the reductions during any
particular Exploration Period equals the applicable guarantee amount referred to in clause 2

above.

5. Demands may be made under this Bank Guarantee by the Government by delivering to the
Bank the Government's written statement setting forth the amount claimed and certifying
that the amount claimed represents the amount due and owing by the Guarantee Party in
respect of the Concessionaire’s failure under the EPC to fulfil the Exploration work
commitments in relation to the initial Exploration Period, or if applicable, in relation to any
subsequent Exploration Period and:

(a) the Concessionaire has failed to incur the Minimum Expenditure in relation to the
relevant Exploration Period;

(b) the Guarantee Party and the Concessionaire have been notified in writing by the
Minister of Mineral Resources, by registered letter or courier (a copy of which to be

attached to such written statement), of Concessionaire’s non-compliance and the
details thereof, and has been advised that a drawing is being made against this
unconditional and irrevocable Bank Guarantee; and

(c) the Concessionaire has been provided thirty (30) days following written notice
pursuant to item (b) above of such non-compliance within which to correct the

conditions of non-compliance and has failed to do so.

6. Upon its cancellation or expiry, this Bank Guarantee shall be returned to the Guarantee
Party.

The duly authorised representative of the Bank has executed this Bank Guarantee on this the
day of 20.

Very truly yours,

for and on behalf of
[BANK LEGAL NAME]

ANNEX “E”

Parent Company Guarantee

THIS GUARANTEE is made the day of 200__.

BETWEEN

(dy

Anadarko Petroleum Corporation, a corporation established under the laws of
the State of Delaware, the United States of America (the "Guarantor"), and,

(2) THE GOVERNMENT OF THE REPUBLIC OF MOZAMBIQUE, herein
represented by the Minister for Mineral Resources (the "Government"),
(each a "Party" and collectively the "Parties”)

WHEREAS

A On , Anadarko Mogambique Area 1, Limitada (the
“Concessionaire") entered into an Exploration and Production Concession
Contract (the "EPC") for Area 1 “offshore” of the Rovuma Block, Mozambique,
with the Government.

B The Guarantor is the ultimate parent company of Anadarko Mogambique Area
1, Limitada.

Cc The Government requires that the due and proper performance of the
Concessionaire Obligations shall be guaranteed by the Guarantor under the
terms of this Guarantee and the Guarantor is willing to grant this Guarantee.

D The Operator shall secure cross-indemnification guarantees from all other

Persons constituting the Concessionaire in the Joint Operating Agreement as
contemplated by the JOA.

NOW IT IS HEREBY AGREED AS FOLLOWS:

1.

DEFINITIONS AND INTERPRETATION

Capitalized terms used in this Guarantee and not otherwise defined herein shall
have the respective meanings ascribed thereto in the EPC.

"Affiliate" means, with respect to any Party, a company, partnership or other
legal entity which controls, or is controlled by, or which is controlled by an entity
which controls, such Party. Control means the legal or beneficial ownership
directly or indirectly, of fifty percent (50%) or more of the shares conferring
upon the holder the right to vote for or appoint the directors or officers of such
company, partnership or other legal entity.

“Concessionaire Obligations" means the Concessionaire obligations to the
Government, related to or arising out of the Concessionaire’s activities or
Petroleum Operations under the EPC during any period up to and including final
implementation of decommissioning of facilities occurring any time after the
date on which the Development Plan for the first Development and Production
Area delineated pursuant to the terms of the EPC is approved.

=< ~&~&@Z7>éaTPT es eee eee

2.2

2.3

3.2

GUARANTEE

The Guarantor irrevocably and unconditionally guarantees, subject to all the
other terms of this Guarantee, that if the Concessionaire fails, in whole or in
part, to perform any of the Concessionaire Obligations towards the Government
as Concessionaire may be adjudged liable to pay by final, non-appealable order
or judgment of a court or arbitral body of competent jurisdiction, as a result or
consequence of the Concessionaire acts or omissions in carrying out the
Concessionaire Obligations, the Guarantor shall as soon as reasonably
practicable following a demand made in accordance with clause 3 of this
Guarantee, take such steps itself as shall be necessary:

(a) to perform such Concessionaire Obligation or remedy such breach; or

(b) where such failure or breach is not capable of remedy, restore
performance of the breached Concessionaire Obligation.

This Guarantee shall become effective upon approval of the first Development
Plan and shail terminate on termination of all relevant Petroleum Operations
subject to the EPC.

Upon termination of this Guarantee, the Guarantor shall have no further liability
whatsoever to the Government under or in connection with this Guarantee save
in respect of any breach notified by the Government in accordance with clause
3 of this Guarantee prior to its termination.

DEMANDS

The Government shall notify the Concessionaire and the Guarantor in writing
when a breach of a Concessionaire Obligation has occurred and such notice
shall contain a description of such breach.

Subject to clauses 4 and 7 of this Guarantee, if the Concessionaire fails to
remedy a breach specified in a notice given under clause 3.1 above within thirty
(30) days of receipt of such notice by the Guarantor, the Government may then
make a demand in writing to the Guarantor that shall (i) set out the alleged
breach of the Concessionaire Obligation(s); and (ii) require the Guarantor to
take such steps as are provided in clause 2 of this Guarantee.

RIGHTS AND OBLIGATIONS

The Government shall be obliged before exercising any of the rights, powers or
remedies conferred upon it in respect of the Guarantor by this Guarantee or by
law:

4.1.1 to notify the Concessionaire of the breach of a Concessionaire
Obligation;

4.1.2 if the Concessionaire disputes the breach notified by the Government, to
have obtained an arbitral award or expert determination confirming such
breach by the Concessionaire; or

4.1.3. to make or file any claim or proof in winding-up or dissolution of the
Concessionaire(s) (to the extent applicable).

=—_-=-_- 9 = — ae eee ele

5.1

74

7.2

7.3

PRESERVATION OF RIGHTS

The obligations of the Guarantor under this Guarantee shall not be discharged
or impaired by any act or omission or any other event or circumstance
whatsoever (whether or not known to the Concessionaire, the Guarantor or the
Government) which would or might (but for this clause 5) operate to impair or
discharge the Guarantor's liability under this Guarantee, including, but without
limitation:

5.1.1. any of the Concessionaire Obligations being or becoming illegal or
invalid, in any respect of all other Concessionaire Obligations;

5.1.2. any granting of time (or other indulgence) to the Concessionaire or any
other person; or

5.1.3. any amendment to or variation, waiver or release of, any of the terms of
the EPC to the extent that such amendment, variation, waiver or release
is made with the Guarantor's prior written consent.

ASSIGNMENT AND SUCCESSORS.

Any benefit of this Guarantee shall not be assignable by the Government to any
person.

The Guarantor may not assign its rights and obligations under this Guarantee
without the prior written consent of the Government.

LIMITATION AND MAXIMUM LIABILITY OF GUARANTOR

Notwithstanding any other provisions of this Guarantee, the Guarantor shall
have all of the rights, limitations and defences including, without limitation, all
tights of set off, available to the Concessionaire under the EPC, and in no
circumstances shall the Guarantor be liable to pay any amount under this
Guarantee which is greater than the Concessionaire would have been liable to
pay if the Concessionaire had performed the Concessionaire Obligations.

Notwithstanding any other provisions of this Guarantee, the Government, prior
to making any demand or attempt to collect under this Guarantee, shall first
pursue collection from Concessionaire and shall exhaust all recourse against
and liquidation of Concessionaire’s assets including but not limited to any
applicable insurance coverage available to satisfy any such Concessionaire
Obligation.

This Guarantee shall be for the benefit of the Government, and no third party
shall be entitled to any benefit hereunder.

GOVERNING LAW AND JURISDICTION

This Guarantee shall be governed by and construed in accordance with the
laws of the Republic of Mozambique. The provisions of Article 30 of the EPC
shall apply ‘mutatis mutandis’ to this Guarantee in respect of all disputes
between or among the Government, the Guarantor or the Concessionaire.

9

9.2

NOTICES

Any notice to be given by either Party to the other under this Guarantee shall be
in writing and shall be delivered by hand to the Guarantor or the Government,
as the case may be, or sent to such recipient by recorded delivery or facsimile
addressed to such recipient at such address and for the attention of such
person as the Guarantor or the Government, as the case may be, shall from
time to time designate by notice, and until such notice shall be given the
addresses of the Guarantor and the Government shall be as follows:

The Guarantor

Attention:
Telephone:
Telefax:

The Government
Avenida Fernao de Magalhaes, 34

Caixa Postal 2904
Maputo, Mozambique

Attention: President, National Petroleum Institute
Telephone: +258 21 320 935
Telefax: +258 21 430 850

All notices delivered by recorded delivery or hand shall be deemed to be
effective upon receipt. Notices given by facsimile shall be deemed to have been
teceived where there is confirmation of uninterrupted transmission by a
transmission report and where there has been no telephonic communication by
the recipient to the senders (to be confirmed in writing) that the facsimile has not
been received in legible form within twenty-four (24) hours of sending.

IN WITNESS WHEREOF this Guarantee has been executed by the Guarantor and has
been accepted by the Government on the date specified above.

for and on behalf of

for and on behalf of THE GOVERNMENT
OF THE REPUBLIC OF MOZAMBIQUE

ANNEX F

JOINT OPERATING AGREEMENT

N/

